           Case 18-12808-KG            Doc 166       Filed 03/13/19       Page 1 of 59


    THIS IS NOT A SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN IN
    ACCORDANCE WITH BANKRUPTCY CODE SECTION 1125 AND WITHIN THE MEANING OF
    BANKRUPTCY CODE SECTION 1126, 11 U.S.C. §§ 1125, 1126. THIS DISCLOSURE STATEMENT
    HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT. THIS DISCLOSURE STATEMENT
    HAS BEEN SUBMITTED TO THE BANKRUPTCY COURT FOR APPROVAL UNDER CHAPTER 11
    OF THE BANKRUPTCY CODE. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS
    SUBJECT TO CHANGE.



                      IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )   Chapter 11
                                                             )
WHITE EAGLE ASSET PORTFOLIO, LP,                             )   Case No. 18-12808 (KG)
et al.,1                                                     )
                                                             )   Jointly Administered
                                  Debtors.                   )


                       DISCLOSURE STATEMENT FOR
           DEBTORS’ JOINT CHAPTER 11 PLAN OF REORGANIZATION


Dated: March 13, 2019                     PACHULSKI STANG ZIEHL & JONES LLP
                                          Richard M. Pachulski (CA Bar No. 90073)
                                          Ira D. Kharasch (CA Bar No. 109084)
                                          Maxim B. Litvak (CA Bar No. 215852)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          919 North Market Street, 17th Floor
                                          Wilmington, DE 19899-8705 (Courier 19801)
                                          Telephone: 302/652-4100
                                          Facsimile: 302/652-4400
                                          E-mail: rpachulski@pszjlaw.com
                                                    ikharasch@pszjlaw.com
                                                    mlitvak@pszjlaw.com
                                                    crobinson@pszjlaw.com

                                          Proposed Counsel for the Debtors




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC
(8312); and Lamington Road Designated Activity Company (7738). The location of the Debtors’ service
address in these chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
             Case 18-12808-KG                 Doc 166          Filed 03/13/19           Page 2 of 59



ARTICLE I. EXECUTIVE SUMMARY ............................................................................ 7 
     A.     AN OVERVIEW OF THE CHAPTER 11 PROCESS .................................. 8 
     B.     SUMMARY OF THE PLAN ........................................................................ 8 
     C.     PURPOSE AND EFFECT OF THE PLAN .................................................. 9 
            1.    Plan of Reorganization Under Chapter 11 of the
                  Bankruptcy Code ............................................................................... 9 
            2.    Plan Overview ................................................................................... 9 
            3.    No Voting on the Plan ..................................................................... 10 
            4.    Confirmation of the Plan ................................................................. 10 
            5.    Confirming and Consummating the Plan ........................................ 11 
            6.    Rules of Interpretation ..................................................................... 11 
            7.    Distribution of Confirmation Hearing Notice to Holders of
                  Claims and Equity Interests ............................................................. 11 
            8.    Filing of the Plan Supplement ......................................................... 11 
            9.    The Confirmation Hearing ............................................................... 12 
            10.   The Deadline for Objecting to Confirmation of the Plan ................ 12 
            11.   Notice Parties ................................................................................... 12 
            12.   Effect of Confirmation of the Plan .................................................. 12 
     D.     CONSUMMATION OF THE PLAN .......................................................... 13 
     E.     RISK FACTORS ......................................................................................... 13 
ARTICLE II. BACKGROUND TO THE CHAPTER 11 CASES AND
     SUMMARY OF BANKRUPTCY PROCEEDINGS TO DATE ........................... 13 
     A.     DESCRIPTION AND HISTORY OF THE DEBTORS’
            BUSINESS .................................................................................................. 13 
     B.     THE DEBTORS’ PREPETITION CAPITAL STRUCTURE .................... 14 
     C.     EVENTS LEADING TO THE DEBTORS’ BANKRUPTCY
            FILINGS ...................................................................................................... 14 
     D.     ADVERSARY PROCEEDING AGAINST THE PREPETITION
            LENDER AND OTHERS ........................................................................... 15 
     E.     FIRST DAY MOTIONS AND ORDERS ................................................... 16 
     F.     RETENTION OF PROFESSIONALS ........................................................ 16 
     G.     DISCOVERY UNDER BANKRUPTCY RULE 2004 ............................... 17 
     H.     EXCLUSIVE PERIOD FOR FILING A PLAN AND
            SOLICITING VOTES ................................................................................. 17 
     I.     DEADLINE TO ASSUME OR REJECT LEASES OF
            NONRESIDENTIAL REAL PROPERTY .................................................. 17 
     J.     SUMMARY OF NEW EXIT FACILITY ................................................... 17 
ARTICLE III. SUMMARY OF THE PLAN .................................................................... 18 
     A.     ADMINISTRATIVE AND PRIORITY TAX CLAIMS ............................. 18 
            1.    Administrative Expense Claims ...................................................... 18 
            2.    Professional Fee Claims .................................................................. 18 
            3.    Priority Tax Claims.......................................................................... 19 
     B.     CLASSIFICATION AND TREATMENT OF CLASSIFIED
            CLAIMS AND EQUITY INTERESTS....................................................... 19 
            1.    Summary .......................................................................................... 19 
            2.    Elimination of Vacant Classes ......................................................... 19 


DOCS_SF:98690.4 93856/002                                    -i-
               Case 18-12808-KG              Doc 166          Filed 03/13/19             Page 3 of 59



                  3.   Unimpairment of Claims and Equity Interests; No
                       Solicitation or Voting ...................................................................... 20 
                  4.   Cramdown........................................................................................ 20 
         C.       CLASSIFICATION AND TREATMENT OF CLAIMS AND
                  EQUITY INTERESTS ................................................................................ 20 
                  1.   Class 1 – Other Priority Claims ....................................................... 20 
                  2.   Class 2 – Other Secured Claims ...................................................... 20 
                  3.   Class 3 – Prepetition Lender Secured Claims.................................. 21 
                  4.   Class 4 – General Unsecured Claims............................................... 22 
                  5.   Class 5 – Equity Interests in the Debtors ......................................... 22 
         D.       SPECIAL PROVISION GOVERNING UNIMPAIRED CLAIMS ............ 22 
         E.       SUBORDINATED CLAIMS ...................................................................... 22 
         F.       ACCEPTANCE OR REJECTION OF THE PLAN .................................... 23 
                  1.   Presumed Acceptance of Plan ......................................................... 23 
                  2.   No Presumed Rejection of Plan ....................................................... 23 
                  3.   No Voting Classes ........................................................................... 23 
         G.       MEANS FOR IMPLEMENTATION OF THE PLAN ............................... 23 
                  1.   General Settlement of Claims .......................................................... 23 
                  2.   Corporate Existence ......................................................................... 23 
                  3.   Vesting of Assets in the Reorganized Debtors ................................ 24 
                  4.   New Exit Facility ............................................................................. 24 
                  5.   Authorized Financing ...................................................................... 24 
                  6.   Treatment of Vacant Classes ........................................................... 25 
                  7.   No Substantive Consolidation ......................................................... 25 
                  8.   Release of Liens, Claims and Equity Interests ................................ 25 
                  9.   Certificate of Incorporation and Bylaws.......................................... 25 
                  10.  Management of Reorganized Debtors ............................................. 26 
                  11.  Company Action .............................................................................. 26 
                  12.  Cancellation of Notes, Certificates and Instruments ....................... 27 
                  13.  Cancellation of Existing Instruments Governing Security
                       Interests ............................................................................................ 27 
                  14.  Restructuring Transactions .............................................................. 27 
                  15.  Plan Supplement and Other Plan Documents .................................. 27 
         H.       TREATMENT OF EXECUTORY CONTRACTS AND
                  UNEXPIRED LEASES ............................................................................... 28 
                  1.   Assumption and Rejection of Executory Contracts and
                       Unexpired Leases............................................................................. 28 
                  2.   Assignment of Executory Contracts or Unexpired Leases .............. 28 
                  3.   Rejection of Executory Contracts or Unexpired Leases .................. 29 
                  4.   Claims on Account of the Rejection of Executory Contracts
                       or Unexpired Leases ........................................................................ 29 
                  5.   Cure of Defaults for Assumed Executory Contracts and
                       Unexpired Leases............................................................................. 29 
                  6.   Assumption of Insurance Policies ................................................... 30 
                  7.   Indemnification Provisions .............................................................. 30 
         I.       PROVISIONS GOVERNING DISTRIBUTIONS ...................................... 30 
                  1.   Dates of Distributions ...................................................................... 30 
DOCS_SF:98690.4 93856/002                                   - ii -
               Case 18-12808-KG               Doc 166           Filed 03/13/19              Page 4 of 59



                  2.    Distribution Agent ........................................................................... 31 
                  3.    Cash Distributions ........................................................................... 31 
                  4.    Rounding of Payments ..................................................................... 31 
                  5.    De Minimis Distribution .................................................................. 32 
                  6.    Distributions on Account of Claims Allowed After the
                        Effective Date .................................................................................. 32 
                  7.    General Distribution Procedures...................................................... 32 
                  8.    Address for Delivery of Distributions ............................................. 32 
                  9.    Undeliverable Distributions and Unclaimed Property ..................... 32 
                  10.   Withholding Taxes........................................................................... 33 
                  11.   Setoffs .............................................................................................. 33 
                  12.   Surrender of Cancelled Instruments or Securities ........................... 33 
                  13.   Lost, Stolen, Mutilated or Destroyed Securities .............................. 33 
         J.       NO FILING OF PROOFS OF CLAIM EXCEPT FOR
                  REJECTION CLAIMS ................................................................................ 34 
         K.       DISPUTED CLAIMS .................................................................................. 34 
         L.       PROCEDURES REGARDING DISPUTED CLAIMS .............................. 34 
         M.       ALLOWANCE OF CLAIMS AND EQUITY INTERESTS ...................... 34 
                  1.    Allowance of Claims ....................................................................... 34 
                  2.    Estimation ........................................................................................ 35 
         N.       CONDITIONS PRECEDENT TO CONSUMMATION OF THE
                  PLAN ........................................................................................................... 35 
                  1.    Conditions Precedent to Consummation ......................................... 35 
                  2.    Waiver of Conditions ....................................................................... 36 
                  3.    Effect of Non-Occurrence of Conditions to Consummation ........... 36 
         O.       RELEASE, INJUNCTION AND RELATED PROVISIONS..................... 37 
                  1.    General ............................................................................................. 37 
                  2.    Release by Debtors .......................................................................... 37 
                  3.    Release by Holders of Claims and Equity Interests......................... 38 
                  4.    Discharge of Claims ........................................................................ 39 
                  5.    Exculpation ...................................................................................... 39 
                  6.    Preservation of Rights of Action ..................................................... 40 
                  7.    Injunction ......................................................................................... 40 
         P.       BINDING NATURE OF PLAN .................................................................. 41 
         Q.       CONFIRMATION PROCEDURES ............................................................ 41 
                  1.    Confirmation Hearing ...................................................................... 41 
                  2.    Filing Objections to the Plan ........................................................... 41 
         R.       STATUTORY REQUIREMENTS FOR CONFIRMATION OF
                  THE PLAN .................................................................................................. 41 
                  1.    Best Interests of Creditors Test........................................................ 42 
                  2.    Feasibility ........................................................................................ 43 
                  3.    Valuation.......................................................................................... 44 
                  4.    Acceptance by Impaired Classes ..................................................... 44 
                  5.    Confirmation Without Acceptance by Impaired Classes................. 45 
                  6.    No Unfair Discrimination ................................................................ 45 
                  7.    Fair and Equitable Test .................................................................... 45 
         S.       CONSUMMATION OF THE PLAN .......................................................... 46 
DOCS_SF:98690.4 93856/002                                    - iii -
            Case 18-12808-KG                 Doc 166         Filed 03/13/19           Page 5 of 59



ARTICLE IV. RISK FACTORS........................................................................................ 46 
     A.   CERTAIN BANKRUPTCY LAW AND FUNDING
          CONSIDERATIONS ................................................................................... 46 
          1.     Parties in Interest May Object to the Debtors’ Classification
                 of Claims and Equity Interests, or Designation as
                 Unimpaired. ..................................................................................... 46 
          2.     The Debtors May Not Be Able to Secure Confirmation of
                 the Plan. ........................................................................................... 46 
          3.     The Conditions Precedent to the Effective Date of the Plan
                 May Not Occur. ............................................................................... 47 
          4.     Continued Risk Upon Consummation. ............................................ 47 
          5.     Risks of Not Obtaining the Funding Under the New Exit
                 Facility. ............................................................................................ 48 
          6.     The Effective Date May Not Occur. ................................................ 48 
          7.     The Chapter 11 Cases May Be Converted to Cases Under
                 Chapter 7 of the Bankruptcy Code .................................................. 48 
          8.     Releases, Injunctions, and Exculpations Provisions May
                 Not Be Approved ............................................................................. 48 
     B.   RISKS ASSOCIATED WITH FORWARD-LOOKING
          STATEMENTS ........................................................................................... 49 
          1.     The Financial Information Contained Herein is Based on
                 the Debtors’ Books and Records and, Unless Otherwise
                 Stated, No Audit was Performed. .................................................... 49 
          2.     Financial Projections and Other Forward-Looking
                 Statements Are Not Assured, Are Subject to Inherent
                 Uncertainty Due to the Numerous Assumptions Upon
                 Which They Are Based and, as a Result, Actual Results
                 May Vary. ........................................................................................ 49 
     C.   DISCLOSURE STATEMENT DISCLAIMER .......................................... 49 
          1.     The Information Contained Herein is for Disclosure
                 Purposes Only. ................................................................................. 49 
          2.     This Disclosure Statement was Not Approved by the
                 Securities and Exchange Commission. ............................................ 49 
          3.     This Disclosure Statement Contains Forward-Looking
                 Statements. ....................................................................................... 50 
          4.     No Legal or Tax Advice is Provided to You by This
                 Disclosure Statement. ...................................................................... 50 
          5.     No Admissions Are Made by This Disclosure Statement. .............. 50 
          6.     No Reliance Should Be Placed on Any Failure to Identify
                 Litigation Claims or Projected Objections. ..................................... 50 
          7.     Nothing Herein Constitutes a Waiver of Any Right to
                 Object to Claims or Equity Interests or Recover Transfers
                 and Assets. ....................................................................................... 50 
          8.     The Information Used Herein was Provided by the Debtors
                 and was Relied Upon by the Debtors’ Advisors. ............................. 50 
          9.     The Potential Exists for Inaccuracies and the Debtors Have
                 No Duty to Update. .......................................................................... 51 
DOCS_SF:98690.4 93856/002                                  - iv -
             Case 18-12808-KG                   Doc 166          Filed 03/13/19             Page 6 of 59



                     10. 
                     No Representations Made Outside the Disclosure Statement
                     Are Authorized. ............................................................................... 51 
ARTICLE V. ALTERNATIVES TO CONFIRMATION AND
     CONSUMMATION OF THE PLAN ...................................................................... 51 
     A.    LIQUIDATION UNDER CHAPTER 7 OF THE BANKRUPTCY
           CODE .......................................................................................................... 51 
     B.    FILING OF AN ALTERNATIVE PLAN OF
           REORGANIZATION .................................................................................. 51 
ARTICLE VI. U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE
     PLAN ..................................................................................................................... 52 
ARTICLE VII. RECOMMENDATION ............................................................................ 52 




DOCS_SF:98690.4 93856/002                                      -v-
           Case 18-12808-KG               Doc 166        Filed 03/13/19         Page 7 of 59



       WHITE EAGLE ASSET PORTFOLIO, LP and its debtor affiliates, as debtors and
debtors in possession in the above-captioned cases (collectively, the “Debtors” or the
“Company”), are sending you this document and the accompanying materials (the
“Disclosure Statement”) because you are a creditor in connection with the Debtors’ Joint
Chapter 11 Plan of Reorganization dated March 13, 2019, as the same may be amended
from time to time (the “Plan”).2 The Debtors have filed voluntary reorganization cases
under chapter 11 of title 11 of the United States Code, as amended (the “Bankruptcy Code”).
This Disclosure Statement has not yet been approved by the Bankruptcy Court as containing
adequate information within the meaning of section 1125(a) of the Bankruptcy Code. The
Debtors intend to seek an order or orders of the Bankruptcy Court (I) approving this
Disclosure Statement as containing adequate information and (II) confirming the Plan.

         A copy of the Plan is attached hereto as Exhibit A.

     NO HOLDERS OF CLAIMS OR EQUITY INTERESTS ARE ENTITLED TO
VOTE ON THE PLAN BECAUSE ALL CLAIMS AND EQUITY INTERESTS ARE
UNIMPAIRED UNDER THE PLAN. ACCORDINGLY, NO HOLDERS OF CLAIMS
OR EQUITY INTERESTS ARE BEING SOLICITED UNDER THIS DISCLOSURE
STATEMENT.

        The Debtors believe that the Plan provides the best restructuring alternative available
to these estates. Notably, the Plan is comprised of the following key elements:

                           providing a 100% recovery to Allowed General Unsecured Claims,
                            and all creditors who are Unimpaired under the Plan;

                           satisfying Prepetition Lender Secured Claims in the amount
                            determined to be Allowed by the Bankruptcy Court, pending the
                            resolution of ongoing litigation between the Debtors, the Prepetition
                            Lender, and certain other parties -- all rights are preserved with
                            respect thereto;

                           implementing a new senior secured exit financing facility to refinance
                            the Allowed Prepetition Lender Secured Claims and to provide
                            working capital for the Reorganized Debtors; and

                           preserving all of the existing equity interests in the Debtors on the
                            basis of the substantial equity cushion in the value of the Estates’
                            assets and unimpairment of creditor claims. The Debtors estimate
                            that the value of their life settlements portfolio totals over $500
                            million.

        Through the Plan, the Debtors expect to reduce their ongoing cash interest expense
through the new exit facility and to create a sustainable capital structure that will position
the Reorganized Debtors to maximize the value of their life settlements portfolio for the
benefit of all constituents.




2
  All capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan. To
the extent that a definition of a term in the text of this Disclosure Statement and the definition of such term in
the Plan are inconsistent, the definition included in the Plan shall control and govern.

DOCS_SF:98690.4 93856/002                             -1-
             Case 18-12808-KG   Doc 166    Filed 03/13/19   Page 8 of 59




                        IMPORTANT INFORMATION ABOUT THIS
                      DISCLOSURE STATEMENT FOR YOU TO READ

     THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS
DISCLOSURE STATEMENT TO HOLDERS OF CLAIMS AND EQUITY
INTERESTS IN CONNECTION WITH THE DEBTORS’ JOINT CHAPTER 11
PLAN OF REORGANIZATION. NOTHING IN THIS DISCLOSURE STATEMENT
MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY PURPOSE
OTHER THAN WITH RESPECT TO CONFIRMATION OF THE PLAN. ALL
HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE UNIMPAIRED UNDER
THE PLAN AND THEREFORE NO ONE IS ENTITLED TO VOTE ON THE PLAN.
THIS DISCLOSURE STATEMENT IS PROVIDED FOR INFORMATIONAL
PURPOSES ONLY.

     THIS DISCLOSURE STATEMENT HAS NOT BEEN FILED FOR
APPROVAL WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY
STATE AUTHORITY AND NEITHER THE SECURITIES AND EXCHANGE
COMMISSION NOR ANY STATE AUTHORITY HAS PASSED UPON THE
ACCURACY OR ADEQUACY OF THIS DISCLOSURE STATEMENT OR UPON
THE MERITS OF THE PLAN. ANY REPRESENTATION TO THE CONTRARY IS
A CRIMINAL OFFENSE. THIS DISCLOSURE STATEMENT DOES NOT
CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO
BUY SECURITIES IN ANY STATE OR JURISDICTION.

     THIS DISCLOSURE STATEMENT CONTAINS “FORWARD-LOOKING
STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES
LITIGATION REFORM ACT OF 1995. SUCH STATEMENTS CONSIST OF ANY
STATEMENT OTHER THAN A RECITATION OF HISTORICAL FACT AND CAN
BE IDENTIFIED BY THE USE OF FORWARD-LOOKING TERMINOLOGY
SUCH AS “MAY,” “EXPECT,” “ANTICIPATE,” “ESTIMATE” OR “CONTINUE”
OR THE NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR
COMPARABLE TERMINOLOGY. THE DEBTORS CONSIDER ALL
STATEMENTS REGARDING ANTICIPATED OR FUTURE MATTERS TO BE
FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS
MAY INCLUDE STATEMENTS ABOUT:

             THE EFFECTS OF INSOLVENCY PROCEEDINGS ON THE DEBTORS’
              BUSINESS AND RELATIONSHIPS WITH THEIR CREDITORS;

             BUSINESS STRATEGY;

             FINANCIAL CONDITION, REVENUES, CASH FLOWS, AND
              EXPENSES;

             FINANCIAL STRATEGY, BUDGET, PROJECTIONS, AND
              OPERATING RESULTS;

             VARIATION FROM PROJECTED OPERATING AND FINANCIAL
              DATA;

             SUBSTANTIAL CAPITAL REQUIREMENTS;


DOCS_SF:98690.4 93856/002                 -2-
             Case 18-12808-KG   Doc 166    Filed 03/13/19   Page 9 of 59



             AVAILABILITY AND TERMS OF CAPITAL;

             PLANS, OBJECTIVES, AND EXPECTATIONS;

             THE ADEQUACY OF THE DEBTORS’ CAPITAL RESOURCES AND
              LIQUIDITY; AND

             THE DEBTORS’ ABILITY TO SATISFY FUTURE CASH
              OBLIGATIONS.

      STATEMENTS CONCERNING THESE AND OTHER MATTERS ARE NOT
GUARANTEES OF THE REORGANIZED DEBTORS’ FUTURE PERFORMANCE.
THERE ARE RISKS, UNCERTAINTIES, AND OTHER IMPORTANT FACTORS
THAT COULD CAUSE THE REORGANIZED DEBTORS’ ACTUAL
PERFORMANCE OR ACHIEVEMENTS TO BE DIFFERENT FROM THOSE
THEY MAY PROJECT. THE READER IS CAUTIONED THAT ALL FORWARD-
LOOKING STATEMENTS ARE NECESSARILY SPECULATIVE AND THERE
ARE CERTAIN RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL
EVENTS OR RESULTS TO DIFFER MATERIALLY FROM THOSE REFERRED
TO IN SUCH FORWARD-LOOKING STATEMENTS. THEREFORE, ANY
ANALYSES, ESTIMATES, OR RECOVERY PROJECTIONS MAY OR MAY NOT
TURN OUT TO BE ACCURATE.

     HOLDERS OF ALLOWED CLAIMS WILL NOT BE IMPAIRED BY THE
PLAN AND, AS A RESULT, THE RIGHT TO RECEIVE PAYMENT IN FULL ON
ACCOUNT OF EXISTING OBLIGATIONS IS NOT ALTERED BY THE PLAN.
DURING THE CHAPTER 11 CASES, THE DEBTORS INTEND TO OPERATE
THEIR BUSINESS IN THE ORDINARY COURSE.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED PURSUANT TO
SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016
AND IS NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE
SECURITIES LAWS OR OTHER SIMILAR LAWS.

     NO LEGAL OR TAX ADVICE IS PROVIDED TO YOU BY THIS
DISCLOSURE STATEMENT. THE DEBTORS URGE EACH HOLDER OF A
CLAIM OR AN EQUITY INTEREST TO CONSULT WITH ITS OWN ADVISORS
WITH RESPECT TO ANY LEGAL, FINANCIAL, SECURITIES, TAX OR
BUSINESS ADVICE IN REVIEWING THIS DISCLOSURE STATEMENT, THE
PLAN AND EACH OF THE PROPOSED TRANSACTIONS CONTEMPLATED
THEREBY. FURTHER, THE BANKRUPTCY COURT’S APPROVAL OF THE
ADEQUACY OF DISCLOSURES CONTAINED IN THIS DISCLOSURE
STATEMENT DOES NOT CONSTITUTE THE BANKRUPTCY COURT’S
APPROVAL OF THE MERITS OF THE PLAN OR A GUARANTEE BY THE
BANKRUPTCY COURT OF THE ACCURACY OR COMPLETENESS OF THE
INFORMATION CONTAINED HEREIN.

     PACHULSKI STANG ZIEHL & JONES LLP (“PSZ&J”) IS GENERAL
INSOLVENCY COUNSEL TO THE DEBTORS. PSZ&J HAS RELIED UPON
INFORMATION PROVIDED BY THE DEBTORS IN CONNECTION WITH
PREPARATION OF THIS DISCLOSURE STATEMENT. PSZ&J HAS NOT
INDEPENDENTLY VERIFIED THE INFORMATION CONTAINED HEREIN.


DOCS_SF:98690.4 93856/002                 -3-
          Case 18-12808-KG   Doc 166   Filed 03/13/19   Page 10 of 59



      THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS,
SUMMARIES OF THE PLAN, CERTAIN STATUTORY PROVISIONS, CERTAIN
EVENTS IN THE DEBTORS’ CHAPTER 11 CASES AND CERTAIN DOCUMENTS
RELATED TO THE PLAN THAT ARE ATTACHED HERETO AND
INCORPORATED HEREIN BY REFERENCE OR THAT MAY BE FILED LATER
WITH THE PLAN SUPPLEMENT. ALTHOUGH THE DEBTORS BELIEVE THAT
THESE SUMMARIES ARE FAIR AND ACCURATE, THESE SUMMARIES ARE
QUALIFIED IN THEIR ENTIRETY TO THE EXTENT THAT THE SUMMARIES
DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR
STATUTORY PROVISIONS OR EVERY DETAIL OF SUCH EVENTS. IN THE
EVENT OF ANY CONFLICT, INCONSISTENCY OR DISCREPANCY BETWEEN
A DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS AND
PROVISIONS OF THE PLAN OR ANY OTHER DOCUMENTS INCORPORATED
HEREIN BY REFERENCE, THE PLAN OR SUCH OTHER DOCUMENTS WILL
GOVERN AND CONTROL FOR ALL PURPOSES. EXCEPT WHERE
OTHERWISE SPECIFICALLY NOTED, FACTUAL INFORMATION CONTAINED
IN THIS DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE
DEBTORS’ MANAGEMENT. THE DEBTORS DO NOT REPRESENT OR
WARRANT THAT THE INFORMATION CONTAINED HEREIN OR ATTACHED
HERETO IS WITHOUT ANY MATERIAL INACCURACY OR OMISSION.

     IN PREPARING THIS DISCLOSURE STATEMENT, THE DEBTORS
RELIED ON FINANCIAL DATA DERIVED FROM THE DEBTORS’ BOOKS AND
RECORDS AND ON VARIOUS ASSUMPTIONS REGARDING THE DEBTORS’
BUSINESS. THE DEBTORS’ MANAGEMENT HAS REVIEWED THE
FINANCIAL INFORMATION PROVIDED IN THIS DISCLOSURE STATEMENT.
ALTHOUGH THE DEBTORS HAVE USED THEIR REASONABLE BUSINESS
JUDGMENT TO ENSURE THE ACCURACY OF THIS FINANCIAL
INFORMATION, THE FINANCIAL INFORMATION CONTAINED IN, OR
INCORPORATED BY REFERENCE INTO, THIS DISCLOSURE STATEMENT
HAS NOT BEEN AUDITED (UNLESS OTHERWISE EXPRESSLY PROVIDED
HEREIN) AND NO REPRESENTATIONS OR WARRANTIES ARE MADE AS TO
THE ACCURACY OF THE FINANCIAL INFORMATION CONTAINED HEREIN
OR ASSUMPTIONS REGARDING THE DEBTORS’ BUSINESS AND ITS FUTURE
RESULTS. THE DEBTORS EXPRESSLY CAUTION READERS NOT TO PLACE
UNDUE RELIANCE ON ANY FORWARD-LOOKING STATEMENTS
CONTAINED HEREIN.

     THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY
NOT BE CONSTRUED AS, AN ADMISSION OF FACT, LIABILITY,
STIPULATION OR WAIVER. RATHER, THIS DISCLOSURE STATEMENT
SHALL CONSTITUTE A STATEMENT MADE IN SETTLEMENT
NEGOTIATIONS RELATED TO POTENTIAL CONTESTED MATTERS,
POTENTIAL ADVERSARY PROCEEDINGS AND OTHER PENDING OR
THREATENED LITIGATION OR ACTIONS.

     NO RELIANCE SHOULD BE PLACED ON THE FACT THAT A
PARTICULAR LITIGATION CLAIM OR PROJECTED OBJECTION TO A
PARTICULAR CLAIM OR EQUITY INTEREST IS, OR IS NOT, IDENTIFIED IN
THE DISCLOSURE STATEMENT. EXCEPT AS PROVIDED UNDER THE PLAN,
THE DEBTORS OR THE REORGANIZED DEBTORS MAY SEEK TO
INVESTIGATE, FILE AND PROSECUTE CLAIMS AND CAUSES OF ACTION
AND MAY OBJECT TO CLAIMS OR EQUITY INTERESTS AFTER THE
CONFIRMATION OR EFFECTIVE DATE OF THE PLAN IRRESPECTIVE OF
DOCS_SF:98690.4 93856/002              -4-
          Case 18-12808-KG   Doc 166   Filed 03/13/19   Page 11 of 59



WHETHER THE DISCLOSURE STATEMENT IDENTIFIES ANY SUCH CLAIMS
OR EQUITY INTERESTS OR OBJECTIONS TO CLAIMS OR EQUITY
INTERESTS ON THE TERMS SPECIFIED IN THE PLAN.

     THE DEBTORS ARE GENERALLY MAKING THE STATEMENTS AND
PROVIDING THE FINANCIAL INFORMATION CONTAINED IN THIS
DISCLOSURE STATEMENT AS OF THE DATE HEREOF WHERE FEASIBLE,
UNLESS OTHERWISE SPECIFICALLY NOTED. ALTHOUGH THE DEBTORS
MAY SUBSEQUENTLY UPDATE THE INFORMATION IN THIS DISCLOSURE
STATEMENT, THE DEBTORS HAVE NO AFFIRMATIVE DUTY TO DO SO.
HOLDERS OF CLAIMS AND EQUITY INTERESTS REVIEWING THIS
DISCLOSURE STATEMENT SHOULD NOT INFER THAT, AT THE TIME OF
THEIR REVIEW, THE FACTS SET FORTH HEREIN HAVE NOT CHANGED
SINCE THE DISCLOSURE STATEMENT WAS SENT. INFORMATION
CONTAINED HEREIN IS SUBJECT TO COMPLETION, MODIFICATION, OR
AMENDMENT. THE DEBTORS RESERVE THE RIGHT TO FILE AN AMENDED
OR MODIFIED PLAN AND RELATED DISCLOSURE STATEMENT FROM TIME
TO TIME.

     THE DEBTORS HAVE NOT AUTHORIZED ANY ENTITY TO GIVE ANY
INFORMATION ABOUT OR CONCERNING THE PLAN OTHER THAN THAT
WHICH IS CONTAINED IN THIS DISCLOSURE STATEMENT. THE DEBTORS
HAVE NOT AUTHORIZED ANY REPRESENTATIONS CONCERNING THE
DEBTORS OR THE VALUE OF THEIR PROPERTY OTHER THAN AS SET
FORTH IN THIS DISCLOSURE STATEMENT.

     HOLDERS OF CLAIMS MUST RELY ON THEIR OWN EVALUATION OF
THE DEBTORS AND THEIR OWN ANALYSES OF THE TERMS OF THE PLAN
IN CONSIDERING THE PLAN. IMPORTANTLY, EACH HOLDER OF A CLAIM
SHOULD REVIEW THE PLAN IN ITS ENTIRETY AND CONSIDER CAREFULLY
ALL OF THE INFORMATION IN THIS DISCLOSURE STATEMENT AND ANY
EXHIBITS HERETO, INCLUDING THE RISK FACTORS DESCRIBED IN
GREATER DETAIL IN ARTICLE IV HEREIN, “RISK FACTORS.”

     IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE
EFFECTIVE DATE OCCURS, ALL HOLDERS OF CLAIMS AGAINST, AND
HOLDERS OF EQUITY INTERESTS IN, THE DEBTORS WILL BE BOUND BY
THE TERMS OF THE PLAN AND THE TRANSACTIONS CONTEMPLATED
THEREBY.

     THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE
SUBJECT TO CERTAIN MATERIAL CONDITIONS PRECEDENT DESCRIBED
HEREIN AND SET FORTH IN ARTICLE IX OF THE PLAN. THERE IS NO
ASSURANCE THAT THE PLAN WILL BE CONFIRMED, OR IF CONFIRMED,
THAT THE CONDITIONS REQUIRED TO BE SATISFIED FOR THE PLAN TO
BECOME EFFECTIVE WILL BE SATISFIED (OR WAIVED).




DOCS_SF:98690.4 93856/002              -5-
          Case 18-12808-KG    Doc 166     Filed 03/13/19   Page 12 of 59



                                     EXHIBITS

EXHIBIT A – Plan of Reorganization

EXHIBIT B – Organizational Chart of the Debtors



        THE DEBTORS HEREBY ADOPT AND INCORPORATE EACH EXHIBIT
         ATTACHED TO THIS DISCLOSURE STATEMENT BY REFERENCE
                  AS THOUGH FULLY SET FORTH HEREIN.




DOCS_SF:98690.4 93856/002                -6-
                Case 18-12808-KG         Doc 166      Filed 03/13/19    Page 13 of 59




                                        ARTICLE I.
                                     EXECUTIVE SUMMARY

       All Holders of Claims and Equity Interests against the Debtors are Unimpaired
under the Plan and, therefore, are not entitled to vote on the Plan and are deemed to accept
the Plan. This Disclosure Statement is provided for informational purposes only.

       In the opinion of the Debtors, the Plan is preferable to the alternatives described in
this Disclosure Statement because the Plan provides for the highest distribution to the
Debtors’ creditors and interest holders. The Plan will provide an efficient, expeditious
restructuring of the Debtors’ capital structure, through a reorganization funded with a
new exit facility that will repay creditor claims and maximize the value of the Debtors’ life
settlements portfolio. Any delay in confirmation of the Plan could result in significant
administrative expenses resulting in less value available to the Debtors’ constituents.
Accordingly, the Debtors recommend that all Holders of Impaired Claims support
confirmation of the Plan.

        This Executive Summary is being provided to Holders of Allowed Claims and Equity
Interests as an overview of the material items addressed in the Disclosure Statement and the
Plan, which is qualified by reference to the entire Disclosure Statement and by the actual terms
of the Plan (and including all exhibits attached hereto and to the Plan), and should not be relied
upon for a comprehensive discussion of the Disclosure Statement and/or the Plan. Section 1125
of the Bankruptcy Code requires a debtor to prepare a disclosure statement containing
information of a kind, and in sufficient detail, to enable a hypothetical reasonable investor to
make an informed judgment regarding acceptance or rejection of the plan of reorganization. As
such, this Disclosure Statement is being submitted in accordance with the requirements of
section 1125 of the Bankruptcy Code. This Disclosure Statement includes, without limitation,
information about:

                 the Debtors’ operating and financial history;

                 the significant events that have occurred to date;

                 the Confirmation process;

                 the terms and provisions of the Plan, including certain effects of Confirmation of
                  the Plan, certain risk factors relating to the Debtors or the Reorganized Debtors,
                  the Plan and the securities to be issued under the Plan, and the manner in which
                  distributions will be made under the Plan; and

                 the proposed organization and financing of the Reorganized Debtors if the Plan is
                  confirmed and becomes effective.

        In connection with developing the Plan, the Company reviewed its current business
operations and compared its prospects as an ongoing business enterprise with the estimated
recoveries in various scenarios. As a result, the Company concluded that the value of its life
settlements portfolio would be maximized by continuing to operate as a going concern. The
Company believes that its business and assets have significant value that would not be realized in
a liquidation. Moreover, the Company believes that any alternative to Confirmation of the Plan
would result in significant delays, litigation, and additional costs, and ultimately would diminish
the Company’s value. Accordingly, the Company strongly supports confirmation of the
Plan.

DOCS_SF:98690.4 93856/002                         -7-
                Case 18-12808-KG       Doc 166      Filed 03/13/19     Page 14 of 59



A.       AN OVERVIEW OF THE CHAPTER 11 PROCESS

       Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.
Pursuant to chapter 11 of the Bankruptcy Code, a debtor may remain in possession of its assets
and business and attempt to reorganize its business for the benefit of such debtor, its creditors
and other parties in interest.

        The commencement of a reorganization case creates an estate comprised of all of the
legal and equitable interests of a debtor in property as of the date that the bankruptcy petition is
filed. Sections 1107 and 1108 of the Bankruptcy Code provide that a debtor may continue to
operate its business and remain in possession of its property as a “debtor in possession,” unless
the bankruptcy court orders the appointment of a trustee. The filing of a bankruptcy petition also
triggers the automatic stay provisions of section 362 of the Bankruptcy Code which provide,
among other things, for an automatic stay of all attempts to collect prepetition claims from a
debtor or otherwise interfere with its property or business. Except as otherwise ordered by the
bankruptcy court, the automatic stay generally remains in full force and effect until the effective
date of a plan of reorganization, following confirmation of such plan of reorganization.

        The Bankruptcy Code provides that upon commencement of a chapter 11 bankruptcy
case, the Office of the United States Trustee may appoint a committee of unsecured creditors and
may, in its discretion, appoint additional committees of creditors or of equity interest holders if
necessary to assure adequate representation. No official committees have been appointed in the
Debtors’ cases to date.

        Upon the commencement of a chapter 11 bankruptcy case, all creditors and equity
interest holders have standing to be heard on any issue in the chapter 11 proceedings pursuant to
section 1109(b) of the Bankruptcy Code.

        The formulation and confirmation of a plan of reorganization is the principal objective of
a chapter 11 case. The plan of reorganization sets forth the means of satisfying the claims
against and equity interests in the debtor.

B.       SUMMARY OF THE PLAN

        The Plan represents a significant achievement for the Company and should greatly
enhance the Company’s ability to reorganize successfully and expeditiously. Through
confirmation of the Plan, the Company will restructure and refinance its existing secured debt
through the consummation of a new exit facility. The Plan will allow the Company to maximize
the value of its life settlements portfolio with the benefit of attractive financing terms offered as
part of the new exit facility. As a result, the Company believes that the Plan is feasible and that
the Company will have adequate liquidity (from a combination of the new exit facility and cash
on hand) to satisfy all Allowed Claims in full, while preserving substantial value for the benefit
of the Holders of Equity Interests. The Debtors estimate that the value of their life settlements
portfolio totals over $500 million.

        As of the date hereof, the Debtors had outstanding secured debt having a principal
amount of approximately $367.9 million. Although the Debtors have commenced litigation with
respect to the Prepetition Lender Secured Claims and reserve all rights in connection therewith,
the Debtors are prepared to pay the Allowed Prepetition Lender Secured Claims in full upon the
Effective Date, provided that the Bankruptcy Court determines that the Debtors are indebted and
liable to the Holders of the Prepetition Secured Lender Claims in an amount not to exceed: (i)
the aggregate principal amount of $367.9 million (all of which reflects funds advanced by the
Prepetition Lender to White Eagle), plus (ii) accrued (both before and after the Petition Date) and
unpaid interest and fees payable under the Prepetition Loan Agreement and related
DOCS_SF:98690.4 93856/002                       -8-
                Case 18-12808-KG             Doc 166        Filed 03/13/19        Page 15 of 59



documentation as of the Effective Date, including any distributions to which the Prepetition
Lender is entitled on account of the “Participation Interest” as of the Effective Date, based on
actual recoveries from the proceeds of White Eagle’s insurance policies realized as of such date.

        All other Classes of Allowed Claims also will be paid in full and are Unimpaired. As a
result of the Unimpairment of all creditor Classes, the Holders of the Equity Interests in the
Debtors will retain such interests following the Effective Date.

        The material terms of the New Exit Facility are in the process of being negotiated and
will be filed with the Bankruptcy Court as part of the Plan Supplement at a later date.

C.       PURPOSE AND EFFECT OF THE PLAN

         1.       Plan of Reorganization Under Chapter 11 of the Bankruptcy Code

        The Debtors are reorganizing pursuant to chapter 11 of the Bankruptcy Code, which is
the principal business reorganization chapter of the Bankruptcy Code. As a result, the
confirmation of the Plan means that the Reorganized Debtors will continue to operate their
business going forward and does not mean that the Debtors will be liquidated or forced to go out
of business. Additionally, a bankruptcy court’s confirmation of a plan binds the debtor, any
entity acquiring property under the plan, any holder of a claim or an equity interest in a debtor
and all other entities as may be ordered by the bankruptcy court in accordance with the
applicable provisions of the Bankruptcy Code to the terms and conditions of the confirmed plan,
whether or not such Entity voted on the plan or affirmatively voted to reject the plan.

      Here, no Entity will be entitled to vote on the Plan because all Classes of Allowed Claims
and Equity Interests are Unimpaired and therefore deemed to accept the Plan.

         2.       Plan Overview

        The Plan provides for the classification and treatment of Claims against and Equity
Interests in the Debtors. For classification and treatment of Claims and Equity Interests, the Plan
designates Classes of Claims and Classes of Equity Interests. These Classes and Plan treatments
take into account the differing nature and priority under the Bankruptcy Code of the various
Claims and Equity Interests.

       The following chart briefly summarizes the classification and treatment of Claims and
Equity Interests under the Plan.3 Amounts listed below are estimated.
       In accordance with section 1122 of the Bankruptcy Code, the Plan provides for five (5)
Classes of Claims against and/or Equity Interests in the Debtors.

     THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
ESTIMATES ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A
COMPLETE DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND
TREATMENT OF CLAIMS OR EQUITY INTERESTS, REFERENCE SHOULD BE
MADE TO THE ENTIRE PLAN AND THE RISK FACTORS DESCRIBED IN ARTICLE
IV BELOW. FOR CERTAIN CLASSES OF CLAIMS, THE ACTUAL AMOUNT OF
ALLOWED CLAIMS COULD BE MATERIALLY DIFFERENT THAN THE
ESTIMATED AMOUNTS SHOWN IN THE TABLE BELOW.

3
  This chart is only a summary of the classification and treatment of Claims and Equity Interests under the Plan.
References should be made to the entire Disclosure Statement and the Plan for a complete description.

DOCS_SF:98690.4 93856/002                               -9-
                  Case 18-12808-KG         Doc 166        Filed 03/13/19     Page 16 of 59




                                           Estimated                       Entitled
                     Type of Claim or     Prepetition                        to        Estimated Recovery
  Class                  Interest        Claim Amount         Impairment    Vote           Under Plan

     1           Other Priority Claims          $0               No          No       100%

     2           Other Secured Claims           $0               No          No       100%

     3           Prepetition Lender       $367.9 million         No          No       100%
                 Secured Claims            (plus accrued
                                         fees and interest,
                                             including
                                              disputed
                                           Participation
                                              Interest)

     4           General Unsecured          $250,000 -           No          No       100%
                 Claims                      $500,000
                                             (approx.)

     5           Equity Interests in           N/A               No          No       Retain Equity Interests
                 Debtors

          3.        No Voting on the Plan

        No Holder of an Allowed Claim or Equity Interest is entitled to vote either to accept or to
reject the Plan. All Classes of Claims and Equity Interests are Unimpaired under the Plan, are
each deemed to accept the Plan by operation of law, and are not entitled to vote on the Plan.

        Without limiting the foregoing, if any Class of Claims or Equity Interests is determined
to be entitled to vote on the Plan and does not vote to accept the Plan, the Debtors may (i) seek
confirmation of the Plan under section 1129(b) of the Bankruptcy Code or (ii) amend or modify
the Plan in accordance with the terms hereof and the Bankruptcy Code. If a controversy arises as
to whether any Claims or Equity Interests, or any class of Claims or Equity Interests, are
impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on
or before the Confirmation Date.

          4.        Confirmation of the Plan

           (a)        Generally
       “Confirmation” is the technical term for the Bankruptcy Court’s approval of a plan of
reorganization or liquidation. The timing, standards and factors considered by the Bankruptcy
Court in deciding whether to confirm a plan of reorganization are discussed below.

        The confirmation of a plan of reorganization by the Bankruptcy Court binds the debtor,
any issuer of securities under a plan of reorganization, any person acquiring property under a
plan of reorganization, any creditor or equity interest holder of a debtor, and any other person or
entity as may be ordered by the Bankruptcy Court in accordance with the applicable provisions
of the Bankruptcy Code. Subject to certain limited exceptions, the order issued by the
Bankruptcy Court confirming a plan of reorganization discharges a debtor from any debt that
arose before the confirmation of such plan of reorganization and provides for the treatment of
such debt in accordance with the terms of the confirmed plan of reorganization.



DOCS_SF:98690.4 93856/002                            - 10 -
                Case 18-12808-KG       Doc 166      Filed 03/13/19     Page 17 of 59



          (b)      The Confirmation Hearing

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice, to
hold a hearing on Confirmation of the Plan. Section 1128(b) of the Bankruptcy Code provides
that any party in interest may object to Confirmation of the Plan.

        The Company will provide notice of the Confirmation Hearing to all necessary parties.
The Confirmation Hearing may be adjourned from time to time without further notice except for
an announcement of the adjourned date made at the Confirmation Hearing of any adjournment
thereof.

         5.       Confirming and Consummating the Plan

       It is a condition to Confirmation of the Plan that the Bankruptcy Court shall have entered
the Confirmation Order in form and substance acceptable to the Debtors. Certain other
conditions contained in the Plan must be satisfied or waived pursuant to the provisions of the
Plan.

         6.       Rules of Interpretation

        The following rules for interpretation and construction shall apply to this Disclosure
Statement: (1) capitalized terms used in the Disclosure Statement and not otherwise defined
shall have the meaning ascribed to such terms in the Plan; (2) unless otherwise specified, any
reference in this Disclosure Statement to a contract, instrument, release, indenture, or other
agreement or document shall be a reference to such document in the particular form or
substantially on such terms and conditions described; (3) unless otherwise specified, any
reference in this Disclosure Statement to an existing document, schedule, or exhibit, whether or
not filed, shall mean such document, schedule, or exhibit, as it may have been or may be
amended, modified, or supplemented; (4) any reference to an entity as a Holder of a Claim or
Equity Interest includes that Entity’s successors and assigns; (5) unless otherwise specified, all
references in this Disclosure Statement to Sections are references to Sections of this Disclosure
Statement; (6) unless otherwise specified, all references in this Disclosure Statement to exhibits
are references to exhibits in this Disclosure Statement; (7) unless otherwise set forth in this
Disclosure Statement, the rules of construction set forth in section 102 of the Bankruptcy Code
shall apply; and (8) any term used in capitalized form in this Disclosure Statement that is not
otherwise defined in this Disclosure Statement or the Plan but that is used in the Bankruptcy
Code or the Bankruptcy Rules shall have the meaning assigned to such term in the Bankruptcy
Code or the Bankruptcy Rules, as applicable.

         7.       Distribution of Confirmation Hearing Notice to Holders of Claims and
                  Equity Interests

       As set forth above, Holders of Claims and Equity Interests are not entitled to vote on the
Plan. As a result, such parties will not receive solicitation packages or ballots but, instead, will
receive this Disclosure Statement, the Plan, and a notice of the Confirmation Hearing.

         8.       Filing of the Plan Supplement

       The Debtors will file the Plan Supplement no later than five (5) Business Days before the
Confirmation Hearing. Parties may request (and obtain at the Debtors’ expense) a copy of the
Plan Supplement by contacting Debtors’ counsel.



DOCS_SF:98690.4 93856/002                       - 11 -
                Case 18-12808-KG         Doc 166     Filed 03/13/19     Page 18 of 59



         9.       The Confirmation Hearing

        The Bankruptcy Court has not yet scheduled a Confirmation Hearing Date. Once
scheduled, the Confirmation Hearing may be continued from time to time by the Bankruptcy
Court or the Debtors without further notice other than by such adjournment being announced in
open court or by a notice of adjournment filed with the Bankruptcy Court and served on such
parties as the Bankruptcy Court may order. Moreover, the Plan may be modified or amended, if
necessary, pursuant to section 1127 of the Bankruptcy Code, prior to, during or as a result of the
Confirmation Hearing, without further notice to parties-in-interest.

         10.      The Deadline for Objecting to Confirmation of the Plan

        The Bankruptcy Court has not yet scheduled a Confirmation Objection Deadline.
Subject to order of the Bankruptcy Court, any objection to confirmation of the Plan must: (i) be
in writing; (ii) conform to the Bankruptcy Rules and the Local Rules; (iii) state the name of the
applicable Debtor, the name of the objecting party and the amount and nature of the Claim of
such Entity in each applicable Chapter 11 Case or the amount of Equity Interests held by such
Entity in each applicable Chapter 11 Case; (iv) state with particularity the legal and factual bases
and nature of any objection to the Plan and, if practicable, a proposed modification to the Plan
that would resolve such objection; and (v) be filed, contemporaneously with a proof of service,
with the Bankruptcy Court and served so that it is actually received no later than the
Confirmation Objection Deadline by the parties set forth below (the “Notice Parties”).

     CONFIRMATION OBJECTIONS NOT TIMELY FILED AND SERVED IN THE
MANNER SET FORTH HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY
COURT AND MAY BE OVERRULED WITHOUT FURTHER NOTICE. INSTRUCTIONS
WITH RESPECT TO THE CONFIRMATION HEARING AND DEADLINES WITH
RESPECT TO CONFIRMATION WILL BE INCLUDED IN THE NOTICE OF
CONFIRMATION HEARING TO BE APPROVED BY THE BANKRUPTCY COURT.

         11.      Notice Parties

          (a)      Debtors, White Eagle Asset Portfolio, LP, 5355 Town Center Road, Suite 701,
                   Boca Raton, FL 33486 (Attn: Miriam Martinez);

          (b)      Counsel to the Debtors, Pachulski Stang Ziehl & Jones LLP, 919 North Market
                   Street, 17th Floor, Wilmington, DE 19899-8705 (Courier 19801) (Attn: Richard
                   M. Pachulski, Ira D. Kharasch, Maxim B. Litvak, and Colin R. Robinson);

          (c)      Counsel to the Prepetition Agent and the Prepetition Lender, White & Case LLP,
                   1221 Avenue of the Americas, New York, NY 10020-1095 (Attn: Thomas
                   Lauria, David Turetsky, and Andrew Zatz); and

          (d)      Office of the United States Trustee for the District of Delaware, 844 King St.,
                   Suite 2207, Wilmington, DE 19801 (Attn: Juliet Sarkessian).

         12.      Effect of Confirmation of the Plan

       The Plan contains certain provisions relating to (a) the compromise and settlement of
Claims and Equity Interests, (b) the release of the Released Parties by the Debtors and the
Holders of Claims or Equity Interests, and each of their respective Related Persons, and (c)
exculpation of certain parties.


DOCS_SF:98690.4 93856/002                        - 12 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19      Page 19 of 59




        THE PLAN SHALL BIND ALL HOLDERS OF CLAIMS AGAINST AND
EQUITY INTERESTS IN THE DEBTORS TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, NOTWITHSTANDING WHETHER OR NOT SUCH HOLDER
 (A) WILL RECEIVE OR RETAIN ANY PROPERTY OR INTEREST IN PROPERTY
  UNDER THE PLAN, (B) HAS FILED A PROOF OF CLAIM IN THE CHAPTER 11
      CASES, OR (C) DID NOT VOTE TO ACCEPT OR REJECT THE PLAN.


D.       CONSUMMATION OF THE PLAN

        It will be a condition to confirmation of the Plan that all provisions, terms and conditions
of the Plan are approved in the Confirmation Order unless otherwise satisfied or waived pursuant
to the provisions of Article IX of the Plan. Following confirmation, the Plan will be
consummated on the Effective Date.

E.       RISK FACTORS

     EACH HOLDER OF A CLAIM OR AN EQUITY INTEREST IS URGED TO
CONSIDER CAREFULLY ALL OF THE INFORMATION IN THIS DISCLOSURE
STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN ARTICLE IV
HEREIN TITLED, “RISK FACTORS.”

                              ARTICLE II.
            BACKGROUND TO THE CHAPTER 11 CASES AND SUMMARY OF
                    BANKRUPTCY PROCEEDINGS TO DATE

A.       DESCRIPTION AND HISTORY OF THE DEBTORS’ BUSINESS

        The Debtors are indirect subsidiaries of Emergent Capital, Inc. (“Emergent”), a publicly
traded company. Emergent is a global leader in the life settlements industry. An organizational
chart for Emergent and the Debtors is attached hereto as Exhibit B.

        A life settlement is a transaction in which an individual sells an insurance policy to a
third-party investor for an amount less than the policy’s face value, but greater than its net cash
surrender value. The investor becomes responsible for paying future premiums on the policy
and, upon the death of the individual, receives the policy’s death benefits.

        Life settlements allow senior insureds who can no longer afford their premiums, or who
desire additional liquidity, to shed their policies for an immediate infusion of cash at a premium
over the cash surrender value offered by the insurance companies. The investor makes
projections concerning the individual’s probability of survival and life span, pays out the
required premiums on the policy, and projects discounted cash flows for each policy. The
investor assumes the risk that the death benefit will be less than the sum of the purchase price,
the aggregate future premiums, and any additional fees. The insured receives the benefit of an
immediate cash payment above that of the cash surrender value offered to the insured.

        Life settlement assets are subject to uneven cash flows that can be difficult to predict, and
that can lead to liquidity issues if the benefit payouts received are insufficient to cover the cash
outlays from operating expenses, the required premium payments, and the interest payments on
the debt needed to finance the business. However, the investment carries the benefit of cash
flows that are uncorrelated to market returns.


DOCS_SF:98690.4 93856/002                      - 13 -
                Case 18-12808-KG      Doc 166     Filed 03/13/19     Page 20 of 59



        As of December 13, 2018, Debtor White Eagle Asset Portfolio, LP (“WEAP”) owned a
portfolio of 586 life insurance policies – also known as life settlements – with an aggregate death
benefit of approximately $2.8 billion. The Debtors estimate that the value of their life
settlements portfolio totals over $500 million.

        The partnership interests in WEAP are owned by Debtors White Eagle General Partner,
LLC (“WEGP”) and Lamington Road Designated Activity Company (“LRDA”). WEGP is the
general partner of WEAP, manages WEAP, and holds 0.10% of the interests therein. LRDA is
the limited partner of WEAP and holds 99.90% of the interests therein.

       The Debtors do not have any employees. The Debtors are operated and administered by
employees of non-Debtor Imperial Finance & Trading, LLC (“Imperial Finance”), a direct
subsidiary of Emergent, under an administrative services agreement.

B.       THE DEBTORS’ PREPETITION CAPITAL STRUCTURE

        WEAP, as borrower, LNV Corporation (“LNV” or the “Prepetition Lender”), as lender,
and CLMG Corp. (“CLMG” or the “Prepetition Agent”), as administrative agent, are parties to
that certain Second Amended and Restated Loan and Security Agreement, dated as of January 31,
2017 (as subsequently amended and/or restated, the “Prepetition Loan Agreement”). Additional
parties to the Prepetition Loan Agreement are non-debtor affiliates of Emergent: Imperial
Finance, as initial servicer, initial portfolio manager, and guarantor of certain portfolio
management obligations, and Lamington Road Bermuda, Ltd., as portfolio manager. LNV and
CLMG are affiliates of Beal Financial Corporation.

         Under the Prepetition Loan Agreement, the total aggregate lending commitment of LNV
was $370 million. As of the date hereof, approximately $367.9 million in principal obligations is
due and owing to LNV. The Prepetition Loan Agreement also provides LNV with a
“Participation Interest” equal to forty-five percent (45%) of the revenue generated by WEAP’s
life settlement portfolio (after interest, expenses, and required amortization has been paid). Such
Participation Interest is subject to dispute.

        The obligations under the Prepetition Loan Agreement are secured by purported liens in
favor of CLMG on substantially all of the assets of WEAP, including its interests in life
insurance policies and the proceeds therefrom. CLMG also purportedly has control of WEAP’s
funds and collections from insurance policies through a custodial arrangement with Wilmington
Trust, N.A. (“WT”)
        Although Debtors WEGP and LRDA are not obligors under the Prepetition Loan
Agreement, they are pledgors under that certain Partnership Interest Pledge Agreement, dated as
of May 16, 2014 (as subsequently amended and/or restated, the “Partnership Pledge”), pursuant
to which WEGP and LRDA pledged their interests in WEAP in favor of CLMG, as secured
party, in order to secure WEAP’s obligations under the Prepetition Loan Agreement. Under the
Partnership Pledge, WEGP and LRDA were required to deliver the pledged certificates
representing their interests in WEAP to WT as securities intermediary for the benefit of CLMG.
Upon the occurrence of an event of default and absent a bankruptcy filing, CLMG could instruct
WT to deliver the pledged certificates to CLMG, effectively taking ownership of WEAP and its
valuable life insurance policies.

C.       EVENTS LEADING TO THE DEBTORS’ BANKRUPTCY FILINGS

        Beginning in 2015, WEAP and its ultimate parent, Emergent, faced liquidity problems
due to a mismatch between cash inflows (death benefit payouts and fair value adjustments) and
outflows (operating expenses, interest and premium payments, and legal and professional fees).
DOCS_SF:98690.4 93856/002                     - 14 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19     Page 21 of 59



        In late 2016, WEAP restructured its existing loan facility with LNV. The Prepetition
Loan Agreement executed in January 2017 is the result of such restructure. Unfortunately, it is
the Debtors’ position that LNV has abused the discretion that it was granted under the terms of
the Prepetition Loan Agreement by starving WEAP and its parent of the cash flows to which
they are rightfully entitled and which are necessary to administer WEAP’s insurance portfolio.

        In an effort to resolve these disputes without the need for a bankruptcy filing, the Debtors
and Emergent attempted to negotiate a restructuring with LNV. This process was complicated
by announcements in October and November 2018 by the leading underwriters in the life
settlements industry regarding increases in projected life expectancies, which would have the
effect of reducing the value of the Debtors’ insurance portfolio. As a result of these
announcements and potentially other factors, the Debtors’ negotiations with LNV stalled and the
Debtors were required to commence chapter 11 cases for WEGP and LRDA on November 14,
2018.

         Subsequent to such filings, the Debtors and LNV entered into a standstill agreement in an
effort to negotiate the terms of a possible global resolution of their disputes. The initial term of
the standstill agreement was through November 26, 2018, but was subsequently extended on six
occasions ultimately ending on December 13, 2018.

       Because no consensual resolution was reached, WEAP commenced a chapter 11 case of
its own on December 13, 2018. The filing of the Debtors’ cases was necessary in order to
prevent LNV from exercising remedies that would have allowed LNV to take possession of the
pledged interests in WEAP and/or otherwise sweep the Debtors’ funds and insurance proceeds.

        Notwithstanding the recent changes in life expectancy projections described above, it
should be undisputed that LNV is substantially oversecured. LNV’s own valuation firm has
concluded that the fair value of the insurance portfolio is $552 million as of October 31, 2018, an
equity cushion of approximately $184 million, subject to a reservation of rights to assert a
downward adjustment based on revised life expectancy models that are currently pending. The
Debtors also filed these cases with an aggregate cash balance of approximately $33 million.

        The purpose of these chapter 11 cases is to ensure that the equity value in the Debtors’
estates is preserved for the benefit of all stakeholders, and not just LNV.

D.       ADVERSARY PROCEEDING AGAINST THE PREPETITION LENDER AND
         OTHERS

       As noted above, the Debtors believe that LNV has abused the discretion that it was
granted under the terms of the Prepetition Loan Agreement.

        For example, pursuant to section 5.2 of the Prepetition Loan Agreement, available
amounts collected from matured life insurance policies are distributed through a waterfall.
Certain fees and costs, including fees to the custodian, securities intermediary, and CLMG are
paid first. Then LNV as lender is entitled to receive the “Required Amortization,” which is equal
to the cash available at that point in the waterfall multiplied by a percentage (i.e., the “Cash Flow
Sweep Percentage”) that varies based on the loan-to-value of WEAP’s policy portfolio.
Specifically, if the loan-to-value is greater than 65% – meaning that the outstanding amount of
the loan equals more than 65% of the value of the policies as determined by LNV (in its
discretion) – 100% of the cash available for distribution at that point in the waterfall must be
paid entirely to LNV as amortization of the principal due under the facility. LNV has improperly
exercised its discretion by undervaluing the insurance portfolio and LNV has charged excessive
fees in order to disallow any distributions to WEAP.

DOCS_SF:98690.4 93856/002                      - 15 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19      Page 22 of 59



        On January 25, 2019, the Debtors and Emergent commenced an adversary proceeding
against LNV and its co-conspirators for breaches of contract, breaches of fiduciary duty, and
other claims. The Debtors also have challenged LNV’s rights to the Participation Interest
referenced in the Prepetition Loan Agreement.

       On February 26, 2019, the Debtors and Emergent served their initial set of discovery
requests on the defendants in the adversary proceeding. On February 27, 2019, the Debtors and
Emergent served third party subpoenas in connection with the litigation.

       On March 8, 2019, LNV and the other defendants filed motions to dismiss each of the
claims asserted in the adversary proceeding. The Debtors intend to vigorously contest such
motions.

E.       FIRST DAY MOTIONS AND ORDERS

        In order to enable the Debtors to minimize the adverse effects of the commencement of
the chapter 11 cases, the Debtors requested various types of relief in certain first day motions
filed on December 13, 2018, simultaneously with the commencement of WEAP’s bankruptcy
case.

        Through a cash collateral motion, the Debtors sought the entry of interim and final
orders: (a) authorizing the Debtors to use cash collateral, (b) providing adequate protection to
the Prepetition Agent and the Prepetition Lender, and (c) modifying the automatic stay. The
Bankruptcy Court entered an order on December 17, 2018, approving the cash collateral motion
on an interim basis. The Prepetition Agent and the Prepetition Lender subsequently objected to
the entry of a final order on the cash collateral motion, and propounded discovery upon the
Debtors. Following the production of documents by the Debtors and several rounds of
negotiations, the parties agreed upon the form of a revised budget and final cash collateral order.
The Bankruptcy Court entered an order on January 15, 2019, approving the cash collateral
motion on a final basis.

        Pursuant to a cash management motion, the Debtors sought the entry of an order
authorizing: (a) the Debtors to continue using their existing cash management system and
related bank accounts in the ordinary course of business; (b) the Debtors to make intercompany
transactions; and (c) a limited waiver of section 345(b) deposit and investment requirements.
The Bankruptcy Court entered an order on December 17, 2018, approving the cash management
motion on an interim basis, and entered an order on February 12, 2019, approving the cash
management motion on a final basis.

        Through a life settlements motion, the Debtors sought the entry of an order authorizing,
but not directing, the Debtors to (i) maintain life settlements insurance and pay any prepetition
obligations related thereto and (ii) satisfy all servicing obligations regarding life settlements in
the ordinary course of business. The Bankruptcy Court entered an order on December 17, 2018,
approving the life settlements motion.

      The Debtors also filed a variety of procedural motions that were approved by the
Bankruptcy Court.

F.       RETENTION OF PROFESSIONALS

        The Debtors have retained Pachulski Stang Ziehl & Jones LLP as general bankruptcy
counsel and Kasowitz Benson Torres LLP as special litigation counsel. Over the objection of the
Prepetition Agent and the Prepetition Lender, the Bankruptcy Court approved the retention of
both firms by order dated February 14, 2019.
DOCS_SF:98690.4 93856/002                      - 16 -
                Case 18-12808-KG       Doc 166      Filed 03/13/19     Page 23 of 59



        By order dated January 15, 2019, the Bankruptcy Court authorized the Debtors to retain
certain ordinary course professionals, subject to various procedures set forth therein.

      On the same date, the Bankruptcy Court entered an order approving certain interim
compensation procedures for estate professionals.

G.       DISCOVERY UNDER BANKRUPTCY RULE 2004

        On January 30, 2019, the Prepetition Agent and the Prepetition Lender served a motion
under Bankruptcy Rule 2004 seeking entry of an order directing discovery from the Debtors.
Because the Debtors believed that the scope of the requested discovery was excessive and delved
into issues relating to the pending adversary proceeding against the Prepetition Lender and
others, the Debtors objected to the 2004 discovery motion.

       Following a contested hearing, the Bankruptcy Court approved certain of the discovery
requested by the Prepetition Agent and the Prepetition Lender by order dated February 14, 2019.
The Bankruptcy Court held a further status conference on February 19, 2019, to further narrow
the scope of the discovery that would be ordered.

       On February 22, 2019, the Prepetition Agent and the Prepetition Lender served a
subpoena on Michelle Dreyer, the independent manager of WEGP, as part of their ongoing
discovery under Bankruptcy Rule 2004.

H.       EXCLUSIVE PERIOD FOR FILING A PLAN AND SOLICITING VOTES

        Under the Bankruptcy Code, a debtor has the exclusive right to file and solicit acceptance
of a plan or plans of reorganization for an initial period of 120 days from the date on which the
debtor filed for voluntary relief. If a debtor files a plan within this exclusive period, then the
debtor has the exclusive right for 180 days from the Petition Date to solicit acceptances to the
plan. During these exclusive periods, no other party in interest may file a competing plan of
reorganization; however, a court may extend these periods upon request of a party in interest and
“for cause.”

I.       DEADLINE TO ASSUME OR REJECT LEASES OF NONRESIDENTIAL REAL
         PROPERTY

        Pursuant to section 365(d)(4) of the Bankruptcy Code, the time within which the Debtors
must assume or reject unexpired leases of nonresidential real property is 120 days from the
Petition Date, unless extended by order of the Bankruptcy Court.

J.       SUMMARY OF NEW EXIT FACILITY

         The Debtors are in the process of negotiating the definitive terms of the New Exit
Facility. It is anticipated that the New Exit Facility (a) will be secured by a first priority lien on
all or substantially all of the Debtors’ assets, including WEAP’s life settlements portfolio and (b)
will include sufficient funding to refinance the Allowed Prepetition Secured Lender Claims on
the Effective Date of the Plan. The proceeds of the New Exit Facility (along with the Debtors’
cash on hand) will be utilized to repay the Allowed Prepetition Secured Lender Claims and to
provide working capital to the Reorganized Debtors following the Effective Date. The Debtors
anticipate that the New Exit Facility will include customary market terms to be negotiated and
incorporated in definitive documents that will be filed with the Plan Supplement.

        The New Exit Facility Lenders are expected to be third parties who are wholly
unaffiliated with the Debtors.
DOCS_SF:98690.4 93856/002                       - 17 -
                Case 18-12808-KG      Doc 166      Filed 03/13/19     Page 24 of 59



                                     ARTICLE III.
                                  SUMMARY OF THE PLAN


  THIS ARTICLE III IS INTENDED ONLY TO PROVIDE A SUMMARY OF THE
  MATERIAL TERMS OF THE PLAN AND IS QUALIFIED BY REFERENCE TO
 THE ENTIRE DISCLOSURE STATEMENT AND THE PLAN AND SHOULD NOT
  BE RELIED ON FOR A COMPREHENSIVE DISCUSSION OF THE PLAN. TO
     THE EXTENT THERE ARE ANY INCONSISTENCIES OR CONFLICTS
       BETWEEN THIS ARTICLE III AND THE PLAN, THE TERMS AND
  CONDITIONS SET FORTH IN THE PLAN SHALL CONTROL AND GOVERN.


A.       ADMINISTRATIVE AND PRIORITY TAX CLAIMS

         1.       Administrative Expense Claims

         On the later of the Effective Date or the date on which an Administrative Expense Claim
becomes an Allowed Administrative Expense Claim, or, in each such case, as soon as practicable
thereafter, each Holder of an Allowed Administrative Expense Claim will receive, in full
satisfaction, settlement, discharge and release of, and in exchange for, such Claim either (i)
payment in full in Cash for the unpaid portion of such Allowed Administrative Expense Claim;
or (ii) such other less favorable treatment as agreed to in writing by the Debtors or Reorganized
Debtors, as applicable, and such Holder; provided, however, that Administrative Expense Claims
incurred by the Debtors in the ordinary course of business may be paid in the ordinary course of
business in the discretion of the Debtors or Reorganized Debtors in accordance with such
applicable terms and conditions relating thereto without further notice to or order of the
Bankruptcy Court. All statutory fees payable under 28 U.S.C. § 1930(a) shall be paid as such
fees become due.

         2.       Professional Fee Claims

        Professionals or other Entities asserting a Professional Fee Claim for services rendered
through the Effective Date must File, within sixty (60) days after the Effective Date, and serve
on the Reorganized Debtors and such other Entities who are designated by the Bankruptcy Rules,
the Confirmation Order or other order of the Bankruptcy Court an application for final allowance
of such Professional Fee Claim; provided that the Reorganized Debtors will pay Professionals in
the ordinary course of business, for any work performed after the Effective Date, including those
fees and expenses incurred by Professionals in connection with the implementation and
consummation of the Plan, in each case without further application or notice to or order of the
Bankruptcy Court in full, in Cash, in such amounts as are Allowed by the Bankruptcy Court in
accordance with the order(s) relating to or allowing any such Professional Fee Claim; provided,
further, that any professional who may receive compensation or reimbursement of expenses
pursuant to the Ordinary Course Professionals Order may continue to receive such compensation
and reimbursement of expenses for services rendered before the Effective Date, without further
Bankruptcy Court order, pursuant to the Ordinary Course Professionals Order.

         Objections to any Professional Fee Claim must be Filed and served on the Reorganized
Debtors and the requesting party by the later of (a) ninety (90) days after the Effective Date and
(b) thirty (30) days after the Filing of the applicable request for payment of the Professional Fee
Claim. Each Holder of an Allowed Professional Fee Claim will be paid by the Reorganized


DOCS_SF:98690.4 93856/002                      - 18 -
                Case 18-12808-KG        Doc 166     Filed 03/13/19      Page 25 of 59



Debtors in Cash within five (5) Business Days of entry of the order approving such Allowed
Professional Fee Claim.

         3.       Priority Tax Claims

        On or as soon as reasonably practicable after the later of (i) the Initial Distribution Date if
such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtors or
Reorganized Debtors: (a) Cash in an amount equal to the amount of such Allowed Priority Tax
Claim; or (b) such other less favorable treatment as agreed to in writing by the Debtors or
Reorganized Debtors, as applicable, and such Holder. Payment of statutory fees due pursuant to
28 U.S.C. § 1930(a)(6) will be made at all appropriate times until the entry of a final decree;
provided, however, that the Debtors may prepay any or all such Claims at any time, without
premium or penalty.

B.       CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND
         EQUITY INTERESTS

         1.       Summary

        All Claims and Equity Interests, except Administrative Expense Claims and Priority Tax
Claims, are classified in the Classes set forth below. In accordance with section 1123(a)(1) of
the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been
classified.

        The categories of Claims and Equity Interests listed below classify Claims and Equity
Interests for all purposes including, without limitation, confirmation and distribution pursuant to
the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems
a Claim or Equity Interest to be classified in a particular Class only to the extent that the Claim
or Equity Interest qualifies within the description of that Class and will be deemed classified in a
different Class to the extent that any remainder of such Claim or Equity Interest qualifies within
the description of such different Class. A Claim or Equity Interest is in a particular Class only to
the extent that any such Claim or Equity Interest is Allowed in that Class and has not been paid,
released or otherwise settled prior to the Effective Date.

         Summary of Classification and Treatment of Classified Claims and Equity Interests

Class      Claim                                              Status           Voting Rights
1          Other Priority Claims                              Unimpaired       Deemed to Accept
2          Other Secured Claims                               Unimpaired       Deemed to Accept
3          Prepetition Lender Secured Claims                  Unimpaired       Deemed to Accept
4          General Unsecured Claims                           Unimpaired       Deemed to Accept
5          Equity Interests in Debtors                        Unimpaired       Deemed to Accept

         2.       Elimination of Vacant Classes

        Any Class that, as of the commencement of the Confirmation Hearing, does not have at
least one Holder of a Claim or Equity Interest that is Allowed in an amount greater than zero for
voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of
DOCS_SF:98690.4 93856/002                       - 19 -
                Case 18-12808-KG          Doc 166     Filed 03/13/19     Page 26 of 59



voting to accept or reject the Plan, and disregarded for purposes of determining whether the Plan
satisfies section 1129(a)(8) of the Bankruptcy Code with respect to such Class.

         3.       Unimpairment of Claims and Equity Interests; No Solicitation or Voting

       All Holders of Allowed Claims and Equity Interests are Unimpaired, are not entitled to
vote on the Plan, and are deemed to accept the Plan.

         4.       Cramdown

        If any Class of Claims or Equity Interests is deemed to reject the Plan or is determined to
be entitled to vote on the Plan and does not vote to accept the Plan, the Debtors may (i) seek
confirmation of the Plan under section 1129(b) of the Bankruptcy Code or (ii) amend or modify
the Plan in accordance with the terms thereof and the Bankruptcy Code. If a controversy arises
as to whether any Claims or Equity Interests, or any class of Claims or Equity Interests, are
impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on
or before the Confirmation Date.

C.       CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY
         INTERESTS

                  1.        Class 1 – Other Priority Claims

                                 Classification: Class 1 consists of the Other Priority Claims.

                                 Treatment: On or as soon as reasonably practicable after the later
                                  of (i) the Initial Distribution Date if such Class 1 Claim is an
                                  Allowed Class 1 Claim on the Effective Date or (ii) the date on
                                  which such Class 1 Claim becomes an Allowed Class 1 Claim,
                                  each Holder of an Allowed Class 1 Claim will receive in full
                                  satisfaction, settlement, discharge and release of, and in exchange
                                  for, such Allowed Class 1 Claim, at the election of the Debtors or
                                  Reorganized Debtors: (A) Cash equal to the amount of such
                                  Allowed Class 1 Claim; (B) such other less favorable treatment as
                                  to which the Debtors or Reorganized Debtors and the Holder of
                                  such Allowed Class 1 Claim will have agreed upon in writing; or
                                  (C) such other treatment rendering such Claim Unimpaired.

                                 Impairment and Voting: Class 1 is Unimpaired, and the Holders of
                                  Class 1 Claims are conclusively deemed to have accepted the Plan
                                  pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
                                  the Holders of Class 1 Claims are not entitled to vote to accept or
                                  reject the Plan and will not be solicited.

                  2.        Class 2 – Other Secured Claims

                                 Classification: Class 2 consists of the Other Secured Claims.

                                 Treatment: On or as soon as reasonably practicable after the later
                                  of (i) the Initial Distribution Date if such Class 2 Claim is an
                                  Allowed Class 2 Claim on the Effective Date or (ii) the date on
                                  which such Class 2 Claim becomes an Allowed Class 2 Claim,
                                  each Holder of an Allowed Class 2 Claim will receive in full
                                  satisfaction, settlement, discharge and release of, and in exchange
DOCS_SF:98690.4 93856/002                         - 20 -
                Case 18-12808-KG         Doc 166      Filed 03/13/19     Page 27 of 59



                                  for, such Allowed Class 2 Claim, at the election of the Debtors or
                                  Reorganized Debtors: (A) Cash equal to the amount of such
                                  Allowed Class 2 Claim; (B) such other less favorable treatment as
                                  to which the Debtors or Reorganized Debtors and the Holder of
                                  such Allowed Class 2 Claim will have agreed upon in writing;
                                  (C) return of such portion of the collateral securing such Allowed
                                  Class 2 Claim with a value sufficient to fully satisfy such Claim; or
                                  (D) such other treatment rendering such Claim Unimpaired.
                                  Except with respect to Claims that are treated in accordance with
                                  the preceding clause (C), each Holder of an Allowed Other
                                  Secured Claim will retain the Liens securing its Allowed Other
                                  Secured Claim as of the Effective Date until full and final payment
                                  of such Allowed Other Secured Claim is made as provided in the
                                  Plan.

                                 Impairment and Voting: Class 2 is Unimpaired, and the Holders of
                                  Class 2 Claims are conclusively deemed to have accepted the Plan
                                  pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
                                  the Holders of Class 2 Claims are not entitled to vote to accept or
                                  reject the Plan and will not be solicited.

                  3.        Class 3 – Prepetition Lender Secured Claims

                                 Classification: Class 3 consists of the Prepetition Lender Secured
                                  Claims.

                                 Treatment: On or as soon as reasonably practicable after the
                                  Effective Date, each Holder of an Allowed Class 3 Claim will
                                  receive in full satisfaction, settlement, discharge and release of,
                                  and in exchange for, such Allowed Class 3 Claim, at the election of
                                  the Debtors or Reorganized Debtors: (A) Cash equal to the
                                  amount of such Allowed Class 3 Claim or (B) such other less
                                  favorable treatment as to which the Debtors or Reorganized
                                  Debtors and the Holder of such Allowed Class 3 Claim will have
                                  agreed upon in writing. Upon payment of the Allowed Prepetition
                                  Lender Secured Claims as provided herein, all Liens securing the
                                  Allowed Prepetition Lender Secured Claims shall be extinguished
                                  and released. Notwithstanding the foregoing, the Debtors
                                  expressly reserve any and all rights to: (A) assert rights, claims,
                                  and defenses against the Prepetition Agent and the Prepetition
                                  Lender with respect to the Prepetition Lender Secured Claims or
                                  otherwise and (B) contest, dispute, or otherwise challenge any
                                  Prepetition Lender Secured Claims including with respect to the
                                  “Aggregate Participation Interest”, the “Participation Interest”, and
                                  any other terms utilized to reflect such component of the
                                  Prepetition Lender Secured Claims in the Prepetition Loan
                                  Agreement (collectively, the “Participation Interest”).
                                 Impairment and Voting: Class 3 is Unimpaired, and the Holders of
                                  Class 3 Claims are conclusively deemed to have accepted the Plan
                                  pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
                                  the Holders of Class 3 Claims are not entitled to vote to accept or
                                  reject the Plan and will not be solicited.

DOCS_SF:98690.4 93856/002                         - 21 -
                Case 18-12808-KG           Doc 166     Filed 03/13/19      Page 28 of 59



                  4.        Class 4 – General Unsecured Claims

                                  Classification: Class 4 consists of the General Unsecured Claims.

                                  Treatment: Each Holder of an Allowed Class 4 Claim, in full
                                   satisfaction, settlement, discharge and release of, and in exchange
                                   for, such Claim shall receive Cash in an amount equal to such
                                   Allowed Class 4 Claim on the later of: (a) the Effective Date, or as
                                   soon as practicable thereafter; or (b) the date due in the ordinary
                                   course of business in accordance with the terms and conditions of
                                   the particular transaction giving rise to such Allowed Class 4
                                   Claim. Notwithstanding anything to the contrary in the Plan, after
                                   the Effective Date and subject to the other provisions of the Plan,
                                   the Reorganized Debtors will have and will retain any and all
                                   rights and defenses under bankruptcy or nonbankruptcy law that
                                   the Debtors had with respect to any General Unsecured Claim,
                                   except with respect to any General Unsecured Claim Allowed by
                                   order of the Bankruptcy Court.

                                  Impairment and Voting: Class 4 is Unimpaired, and the Holders of
                                   Class 4 Claims are conclusively deemed to have accepted the Plan
                                   pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
                                   the Holders of Class 4 Claims are not entitled to vote to accept or
                                   reject the Plan and will not be solicited.

                  5.        Class 5 – Equity Interests in the Debtors

                                  Classification: Class 5 consists of the Equity Interests in the
                                   Debtors.

                                  Treatment: On the Effective Date, the Holders of the Equity
                                   Interests in each of the Debtors as of the Petition Date shall retain
                                   such Equity Interests in each of the Reorganized Debtors.

                                  Impairment and Voting: Class 5 is Unimpaired, and the Holders of
                                   Class 5 Equity Interests in the Debtors will be conclusively
                                   deemed to have accepted the Plan pursuant to section 1126(f) of
                                   the Bankruptcy Code. Therefore, Holders of Class 5 Equity
                                   Interests in the Debtors are not entitled to vote to accept or reject
                                   the Plan and will not be solicited.

D.       SPECIAL PROVISION GOVERNING UNIMPAIRED CLAIMS

        Except as otherwise provided in the Plan, nothing under the Plan will affect the Debtors’
rights in respect of any Unimpaired Claims, including, without limitation, all rights in respect of
legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims,
including the right to cure any arrears or defaults that may exist with respect to contracts to be
assumed under the Plan.

E.       SUBORDINATED CLAIMS

       The allowance, classification, and treatment of all Claims under the Plan shall take into
account and conform to the contractual, legal, and equitable subordination rights relating thereto,
whether arising under general principles of equitable subordination, section 510(b) of the
DOCS_SF:98690.4 93856/002                          - 22 -
                Case 18-12808-KG        Doc 166      Filed 03/13/19     Page 29 of 59



Bankruptcy Code, or otherwise. Under section 510 of the Bankruptcy Code, upon written notice,
the Reorganized Debtors reserve the right to re-classify, or to seek to subordinate, any Claim in
accordance with any contractual, legal, or equitable subordination relating thereto, and the
treatment afforded any Claim under the Plan that becomes a subordinated Claim at any time shall
be modified to reflect such subordination.

F.       ACCEPTANCE OR REJECTION OF THE PLAN

         1.       Presumed Acceptance of Plan

       All Classes of Claims and Equity Interests are Unimpaired under the Plan, and are,
therefore, presumed to have accepted the Plan pursuant to section 1126 of the Bankruptcy Code.

         2.       No Presumed Rejection of Plan

        No Class of Claims or Equity Interests is deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code.

         3.       No Voting Classes

         No Class of Claims or Equity Interests will be entitled to vote to accept or reject the Plan.

G.       MEANS FOR IMPLEMENTATION OF THE PLAN

         1.       General Settlement of Claims

        Pursuant to section 1123 of the Bankruptcy Code, and in consideration for the
classification, distributions, releases and other benefits provided under the Plan, upon the
Effective Date, the provisions of the Plan will constitute a good faith compromise and settlement
of all Claims and Equity Interests and controversies resolved pursuant to the Plan.

         2.       Corporate Existence

         The Debtors will continue to exist after the Effective Date as separate legal entities, with
all of the powers of corporations, limited liability companies, and partnerships pursuant to the
applicable law in their states or country of incorporation or organization pursuant to the
Amended Organizational Documents. On or after the Effective Date, without prejudice to the
rights of any party to a contract or other agreement with any Reorganized Debtor, each
Reorganized Debtor may take such action not inconsistent with the Plan and as permitted by
applicable law and such Reorganized Debtor’s organizational documents, as such Reorganized
Debtor may determine is reasonable and appropriate, including, without limitation, causing: (i) a
Reorganized Debtor to be merged into another Reorganized Debtor or an affiliate of a
Reorganized Debtor; (ii) a Reorganized Debtor to be dissolved; (iii) the legal name of a
Reorganized Debtor to be changed; or (iv) the closure of a Reorganized Debtor’s Chapter 11
Case on the Effective Date or any time thereafter.

        On the Effective Date or as soon thereafter as is reasonably practicable, the Reorganized
Debtors may take all actions as may be necessary or appropriate to effect any transaction
described in, approved by, or necessary or appropriate to effectuate the Plan, including, without
limitation: (i) the execution and delivery of appropriate agreements or other documents of
merger, consolidation, restructuring, conversion, disposition, transfer, dissolution, or liquidation
containing terms that are consistent with the terms of the Plan and the Plan Documents and that
satisfy the requirements of applicable law and any other terms to which the applicable entities
may agree; (ii) the execution and delivery of appropriate instruments of transfer, assignment,
DOCS_SF:98690.4 93856/002                        - 23 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19     Page 30 of 59



assumption, or delegation of any Asset, property, right, liability, debt, or obligation on terms
consistent with the terms of the Plan and having other terms to which the applicable parties
agree; (iii) the filing of appropriate certificates or articles of incorporation and amendments
thereto; (iv) reincorporation, merger, consolidation, conversion, or dissolution pursuant to
applicable law; and (v) all other actions that the applicable entities determine to be necessary or
appropriate, including, without limitation, making filings or recordings that may be required by
applicable law.

         3.       Vesting of Assets in the Reorganized Debtors

        Except as otherwise provided in the Plan or the Confirmation Order, on or after the
Effective Date, all property and Assets of the Estates (including, without limitation, Causes of
Action and, unless otherwise waived or released pursuant to an order of the Bankruptcy Court or
the Plan, Avoidance Actions) and any property and Assets acquired by the Debtors pursuant to
the Plan will vest in the Reorganized Debtors, free and clear of all Liens, Claims, charges or
other encumbrances. Except as may be otherwise provided in the Plan, on and after the Effective
Date, the Reorganized Debtors may operate their business and may use, acquire or dispose of
property and compromise or settle any Claims without supervision or approval by the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules,
other than those restrictions expressly imposed by the Plan and the Confirmation Order. Without
limiting the foregoing, the Reorganized Debtors will pay the charges that they incur after the
Effective Date for Professionals’ fees, disbursements, expenses or related support services
(including reasonable fees relating to the preparation of Professional fee applications) in the
ordinary course of business and without application or notice to, or order of, the Bankruptcy
Court.

         4.       New Exit Facility

                The Debtors shall enter into the New Exit Facility on or before the Effective Date.
The Confirmation Order shall be deemed approval of the New Exit Facility and the New Exit
Facility Documents, as applicable, and all transactions contemplated thereby, and all actions to
be taken, undertakings to be made, and obligations to be incurred by the Reorganized Debtors in
connection therewith, including the payment of all fees, indemnities, and expenses provided for
therein, and authorization of the Reorganized Debtors to enter into and execute the New Exit
Facility Documents and such other documents as may be required to effectuate the treatment
afforded by the New Exit Facility. On the Effective Date, all of the Liens and security interests
to be granted in accordance with the New Exit Facility Documents (a) shall be deemed to be
granted, (b) shall be legal, binding, and enforceable Liens on, and security interests in, the
collateral granted thereunder in accordance with the terms of the New Exit Facility Documents,
(c) shall be deemed perfected and first priority on the Effective Date, subject only to such Liens
and security interests as may be permitted under the New Exit Facility Documents, and (d) shall
not be subject to recharacterization or equitable subordination for any purposes whatsoever and
shall not constitute preferential transfers or fraudulent conveyances under the Bankruptcy Code
or any applicable non-bankruptcy law.

       The New Exit Facility shall provide, as of the Effective Date, sufficient funding or
deemed funding, together with the Debtors’ Cash on hand, to satisfy the Prepetition Lender
Secured Claims in full.
         5.       Authorized Financing

       On the Effective Date, the applicable Reorganized Debtors shall be and are authorized to
execute and deliver the New Exit Facility Documents and any related loan documents, and shall
be and are authorized to execute, deliver, file, record and issue any other notes, guarantees, deeds
DOCS_SF:98690.4 93856/002                      - 24 -
                Case 18-12808-KG       Doc 166      Filed 03/13/19    Page 31 of 59



of trust, security agreements, documents (including UCC financing statements), amendments to
the foregoing, or agreements in connection therewith, in each case without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the
vote, consent, authorization or approval of any Entity, subject to the lien limitations set forth
herein. Any holder of a lien or security interest whose claim is satisfied under the Plan, shall be
required to file terminations of any perfection instruments.

        Except as otherwise provided in the Plan or the Confirmation Order, all Cash necessary
for the Reorganized Debtors to make payments required pursuant to the Plan will be obtained
from the New Exit Facility and the Reorganized Debtors’ Cash balances, including Cash from
operations. Cash payments to be made pursuant to the Plan will be made by the Reorganized
Debtors.

         6.       Treatment of Vacant Classes

        Any Claim or Equity Interest in a Class considered vacant under Article III.B. of the Plan
shall receive no Plan Distribution.

         7.       No Substantive Consolidation

        The Plan does not provide for substantive consolidation of the Debtors. Each of the
Estates of the Debtors shall remain separate and distinct for all purposes under the Plan,
including for purposes of classifying and treating Claims under the Plan.

         8.       Release of Liens, Claims and Equity Interests

        Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan, on the Effective
Date and concurrently with the applicable distributions made pursuant to the Plan, all Liens,
Claims, Equity Interests, mortgages, deeds of trust, or other security interests against the
property of the Estates will be fully released, terminated, extinguished and discharged, in each
case without further notice to or order of the Bankruptcy Court, act or action under applicable
law, regulation, order, or rule or the vote, consent, authorization or approval of any Entity. Any
Entity holding such Liens or Equity Interests will, pursuant to section 1142 of the Bankruptcy
Code, promptly execute and deliver to the Reorganized Debtors such instruments of termination,
release, satisfaction and/or assignment (in recordable form) as may be reasonably requested by
the Reorganized Debtors.

         9.       Certificate of Incorporation and Bylaws

        The Amended Organizational Documents shall amend or succeed the certificates or
articles of incorporation, by-laws and other organizational documents of the Reorganized
Debtors to satisfy the provisions of the Plan and the Bankruptcy Code, and will (i) include,
among other things, pursuant to section 1123(a)(6) of the Bankruptcy Code, a provision
prohibiting the issuance of non-voting equity securities, but only to the extent required by section
1123(a)(6) of the Bankruptcy Code, and (ii) to the extent necessary or appropriate, include such
provisions as may be needed to effectuate and consummate the Plan and the transactions
contemplated herein. After the Effective Date, the Reorganized Debtors may amend and restate
their certificates or articles of incorporation and by-laws, and other applicable organizational
documents, as permitted by applicable law.




DOCS_SF:98690.4 93856/002                       - 25 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19     Page 32 of 59



         10.      Management of Reorganized Debtors

        As of the Effective Date, the initial officers of the Reorganized Debtors will be the
officers of the Debtors existing immediately prior to the Effective Date. Except as set forth in
the Plan, any other directors, managers, or officers of the Debtors shall be deemed removed as of
the Effective Date, in each case without further notice to or order of the Bankruptcy Court, act or
action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Entity.

         Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will disclose, prior to
the Confirmation Hearing, the identity and affiliations of any Person proposed to serve on the
initial board of directors or as a manager or officer of the Reorganized Debtors, and, to the extent
such Person is an insider other than by virtue of being a director, manager or officer, the nature
of any compensation for such Person. Each such director and each officer will serve from and
after the Effective Date pursuant to applicable law and the terms of the Amended Organizational
Documents and the other constituent and organizational documents of the Reorganized Debtors.

         11.      Company Action

        Each of the Debtors and the Reorganized Debtors, as applicable, may take any and all
actions to execute, deliver, File or record such contracts, instruments, releases and other
agreements or documents and take such actions as may be necessary or appropriate to effectuate
and implement the provisions of the Plan, including, without limitation, the distribution of the
securities to be issued pursuant hereto in the name of and on behalf of the Reorganized Debtors
and in each case without further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or any requirement of further action, vote or other
approval or authorization by the security holders, officers or directors of the Debtors or the
Reorganized Debtors and as applicable or by any other Person (except for those expressly
required pursuant to the Plan).

        Prior to, on or after the Effective Date (as appropriate), all matters provided for pursuant
to the Plan that would otherwise require approval of the stockholders, directors, managers or
members of any Debtor (as of prior to the Effective Date) will be deemed to have been so
approved and will be in effect prior to, on or after the Effective Date (as appropriate) pursuant to
applicable law and without any requirement of further action by the stockholders, directors,
managers or members of such Debtors, or the need for any approvals, authorizations, actions or
consents of any Person.

        All matters provided for in the Plan involving the legal or corporate structure of any
Debtor or any Reorganized Debtor, as applicable, and any legal or corporate action required by
any Debtor or any Reorganized Debtor as applicable, in connection with the Plan, will be
deemed to have occurred and will be in full force and effect in all respects, in each case without
further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation,
order, or rule or any requirement of further action, vote or other approval or authorization by the
security holders, officers or directors of any Debtor or any Reorganized Debtor, as applicable, or
by any other Person. On the Effective Date, the appropriate officers of each Debtor and each
Reorganized Debtor, as applicable, are authorized to issue, execute, deliver, and consummate the
transactions contemplated by, the contracts, agreements, documents, guarantees, pledges,
consents, securities, certificates, resolutions and instruments contemplated by or described in the
Plan in the name of and on behalf of the Debtor and each Reorganized Debtor, as applicable, in
each case without further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or any requirement of further action, vote or other
approval or authorization by any Person. The secretary and any assistant secretary of each

DOCS_SF:98690.4 93856/002                      - 26 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19     Page 33 of 59



Debtor and each Reorganized Debtor, as applicable, will be authorized to certify or attest to any
of the foregoing actions.

         12.      Cancellation of Notes, Certificates and Instruments

        Except for the purpose of evidencing a right to a distribution under the Plan and except as
otherwise set forth in the Plan, on the Effective Date, all agreements, instruments, Securities and
other documents evidencing any prepetition Claim or Equity Interest and any rights of any
Holder in respect thereof shall be deemed cancelled, discharged, and of no force or effect. The
holders of or parties to such cancelled instruments, Securities, and other documentation will have
no rights arising from or related to such instruments, Securities, or other documentation or the
cancellation thereof, except the rights provided for pursuant to the Plan and the obligations of the
Debtors thereunder or in any way related thereto will be fully released, terminated, extinguished
and discharged, in each case without further notice to or order of the Bankruptcy Court, act or
action under applicable law, regulation, order, or rule or any requirement of further action, vote
or other approval or authorization by any Person. Notwithstanding such cancellation and
discharge, the Prepetition Loan Agreement shall continue in effect to the extent necessary to: (1)
allow the Prepetition Lender and the Prepetition Agent to receive Plan Distributions on account
of the Allowed Prepetition Lender Secured Claims and (2) allow the Reorganized Debtors to
make distributions pursuant to the Plan. The commitments and obligations (if any) of the
Prepetition Lender to extend any further or future credit or financial accommodations to any of
the Debtors or any of their respective successors or assigns under the Prepetition Loan
Agreement shall fully terminate and be of no further force or effect on the Effective Date.

         13.      Cancellation of Existing Instruments Governing Security Interests

        Upon payment or other satisfaction of an Allowed Other Secured Claim or Allowed
Prepetition Lender Secured Claim, or promptly thereafter, the Holder of such Allowed Other
Secured Claim or Allowed Prepetition Lender Secured Claim shall deliver to the Debtors or
Reorganized Debtors, as applicable, any Collateral or other property of a Debtor held by such
Holder, together with any termination statements, instruments of satisfaction, or releases of all
security interests with respect to its Allowed Other Secured Claim or Allowed Prepetition Lender
Secured Claim that may be reasonably required to terminate any related financing statements,
mortgages, mechanics’ or other statutory Liens, or lis pendens, or similar interests or documents.

         14.      Restructuring Transactions

       On the Effective Date or as soon as reasonably practicable thereafter, the Debtors or
Reorganized Debtors, as applicable, may take all actions consistent with the Plan as may be
necessary or appropriate to effect any transaction described in, approved by, contemplated by, or
necessary to effectuate the Restructuring Transactions under and in connection with the Plan.

         15.      Plan Supplement and Other Plan Documents

        The documents to be Filed as part of the Plan Supplement and the other Plan Documents,
including any amendments, restatements, supplements, or other modifications to such
documents, and any consents, waivers, or other deviations under or from any such documents,
shall be incorporated herein by this reference (including to the applicable definitions in Article I
of the Plan) and fully enforceable as if stated in full in the Plan.




DOCS_SF:98690.4 93856/002                      - 27 -
                Case 18-12808-KG           Doc 166      Filed 03/13/19        Page 34 of 59



H.       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         1.       Assumption and Rejection of Executory Contracts and Unexpired Leases

       On the Effective Date, all Executory Contracts and Unexpired Leases of the Debtors will
be deemed assumed in accordance with, and subject to, the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code, except for those Executory Contracts (including,
without limitation, employment agreements) and Unexpired Leases that:

                           have previously expired or terminated pursuant to their own terms or by
                            agreement of the parties thereto;

                           have been rejected by order of the Bankruptcy Court;

                           are the subject of a motion to reject pending on the Effective Date;

                           are identified in the Rejected Executory Contract/Unexpired Lease List;
                            or

                           are rejected pursuant to the terms of the Plan.

         Without amending or altering any prior order of the Bankruptcy Court approving the
assumption or rejection of any Executory Contract or Unexpired Lease, entry of the
Confirmation Order by the Bankruptcy Court will constitute approval of such assumptions and
rejections pursuant to sections 365(a) and 1123 of the Bankruptcy Code. To the extent any
provision in any Executory Contract or Unexpired Lease assumed pursuant to the Plan restricts
or prevents, or purports to restrict or prevent, or is breached or deemed breached by, the
Reorganized Debtors’ assumption of such Executory Contract or Unexpired Lease, then such
provision will be deemed modified such that the transactions contemplated by the Plan will not
entitle the non-debtor party thereto to terminate such Executory Contract or Unexpired Lease or
to exercise any other default-related rights with respect thereto. Each Executory Contract and
Unexpired Lease assumed pursuant to this Article of the Plan will revest in and be fully
enforceable by the Reorganized Debtors in accordance with its terms, except as modified by the
provisions of the Plan, any order of the Bankruptcy Court authorizing and providing for its
assumption, or applicable law.

         2.       Assignment of Executory Contracts or Unexpired Leases

        In the event of an assignment of an Executory Contract or Unexpired Lease, at least ten
(10) days prior to the Confirmation Hearing, the Debtors will serve upon counterparties to such
Executory Contracts and Unexpired Leases a notice of the proposed assumption and assignment
that will: (a) list the applicable cure amount, if any; (b) identify the party to which the Executory
Contract or Unexpired Lease will be assigned; (c) describe the procedures for filing objections
thereto; and (d) explain the process by which related disputes will be resolved by the Bankruptcy
Court; additionally, the Debtors will file with the Bankruptcy Court a list of such Executory
Contracts and Unexpired Leases to be assigned and the proposed cure amounts. Any applicable
cure amounts will be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by
payment of the cure amount in Cash on the Effective Date or on such other terms as the parties to
such Executory Contracts or Unexpired Leases may otherwise agree.

       Any objection by a counterparty to an Executory Contract or Unexpired Lease to a
proposed assignment or any related cure amount must be Filed, served and actually received by
the Debtors at least three (3) Business Days prior to the Confirmation Hearing. Any
counterparty to an Executory Contract and Unexpired Lease that fails to object timely to the
DOCS_SF:98690.4 93856/002                           - 28 -
                Case 18-12808-KG      Doc 166     Filed 03/13/19     Page 35 of 59



proposed assignment or cure amount will be deemed to have consented to such assignment of its
Executory Contract or Unexpired Lease. The Confirmation Order will constitute an order of the
Bankruptcy Court approving any proposed assignments of Executory Contracts or Unexpired
Leases pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective Date.

        In the event of a dispute regarding (a) the amount of any cure payment, (b) the ability of
any assignee to provide “adequate assurance of future performance” (within the meaning of
section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be
assigned or (c) any other matter pertaining to assignment, the applicable cure payments required
by section 365(b)(1) of the Bankruptcy Code will be made following the entry of a Final Order
or orders resolving the dispute and approving the assignment. The Reorganized Debtors, in their
sole option, reserve the right to reject such Executory Contract or Unexpired Lease at any time in
lieu of assuming and assigning it.

         3.       Rejection of Executory Contracts or Unexpired Leases

        All Executory Contracts and Unexpired Leases identified in the Rejected Executory
Contract/Unexpired Lease List shall be deemed rejected as of the Effective Date. The
Confirmation Order will constitute an order of the Bankruptcy Court approving the rejections
identified in the Rejected Executory Contract/Unexpired Lease List and this Article of the Plan
pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective Date.

         4.       Claims on Account of the Rejection of Executory Contracts or Unexpired
                  Leases

       All Proofs of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order, if any, must be
Filed with the Bankruptcy Court within thirty (30) days after notice of such rejection. The
Debtors or Reorganized Debtors, as the case may be, will provide notice of such rejection and
specify the appropriate deadline for the filing of such Proof of Claim.

        Any Entity that is required to File a Proof of Claim arising from the rejection of an
Executory Contract or an Unexpired Lease that fails to timely do so will be forever barred,
estopped and enjoined from asserting such Claim, and such Claim will not be enforceable,
against the Debtors, the Reorganized Debtors or the Estates, and the Debtors, the Reorganized
Debtors and their Estates and property will be forever discharged from any and all indebtedness
and liability with respect to such Claim unless otherwise ordered by the Bankruptcy Court or as
otherwise provided in the Plan. All such Claims will, as of the Effective Date, be subject to the
permanent injunction set forth in Article X.G. of the Plan. All Claims arising from the rejection
of any Executory Contract or Unexpired Lease shall be treated as General Unsecured Claims,
subject to any applicable limitation or defense under the Bankruptcy Code and applicable law.

         5.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

       Any monetary amounts by which any Executory Contract or Unexpired Lease to be
assumed hereunder is in default shall be satisfied, under section 365(b)(1) of the Bankruptcy
Code, by the Debtors or Reorganized Debtors, as applicable, upon assumption thereof, by
payment of the default amount in Cash as and when due in the ordinary course or on such other
terms as the parties to such Executory Contracts or Unexpired Leases may otherwise agree.
Following the Petition Date, the Debtors may serve a notice on parties to executory contracts and
unexpired leases to be assumed reflecting the Debtors’ intention to assume the contract or lease
in connection with the Plan and setting forth the proposed Cure Amount (if any). If a
counterparty to any executory contract or unexpired lease that the Debtors or Reorganized

DOCS_SF:98690.4 93856/002                     - 29 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19     Page 36 of 59



Debtors, as applicable intend to assume does not receive such a notice, the proposed Cure
Amount for such executory contract or unexpired lease shall be deemed to be zero dollars ($0).

        Any objection by a counterparty to an Executory Contract or Unexpired Lease to a
proposed assumption must be Filed, served and actually received by the Debtors at least five (5)
Business Days prior to the Confirmation Hearing. Any counterparty to an Executory Contract
and Unexpired Lease that fails to object timely to the proposed assumption will be deemed to
have assented and will be deemed to have forever released and waived any objection to the
proposed assumption other than with respect to any alleged cure amount, which may be asserted
at any time. In the event of a dispute regarding (1) the amount of any payments to cure a default,
(2) the ability of the Reorganized Debtors or any assignee to provide “adequate assurance of
future performance” (within the meaning of section 365 of the Bankruptcy Code) under the
contract or lease to be assumed or (3) any other matter pertaining to assumption, the cure
payments required by section 365(b)(1) of the Bankruptcy Code will be made following the entry
of a Final Order or orders resolving the dispute and approving the assumption. The Debtors or
Reorganized Debtors, as applicable, in their sole option, reserve the right to reject such
Executory Contract or Unexpired Lease at any time in lieu of assuming it.

         6.       Assumption of Insurance Policies

        The Debtors and, upon the Effective Date, the Reorganized Debtors, will assume all of
the Insurance Policies pursuant to section 365(a) of the Bankruptcy Code and all such Insurance
Policies shall vest in the Reorganized Debtors. Unless previously effectuated by separate order
entered by the Bankruptcy Court, entry of the Confirmation Order will constitute the Bankruptcy
Court’s approval of the Debtors’ foregoing assumption of each of the Insurance Policies and all
such Insurance Policies shall continue in full force and effect thereafter in accordance with their
respective terms. Notwithstanding anything to the contrary contained in the Plan, confirmation
of the Plan will not impair or otherwise modify any rights of the Reorganized Debtors under the
Insurance Policies.

         7.       Indemnification Provisions

        All indemnification provisions currently in place (whether in the by-laws, certificate of
incorporation, board resolutions, contracts, or otherwise) for the directors, officers and managers
of the Debtors who served in such capacity as of the Petition Date with respect to or based upon
any act or omission taken or omitted in such capacities, for or on behalf of the Debtors, will be
Reinstated (or assumed, as the case may be), and will survive effectiveness of the Plan. No such
Reinstatement or assumption shall in any way extend the scope or term of any indemnification
provision beyond that contemplated in the underlying contract or document as applicable.

I.       PROVISIONS GOVERNING DISTRIBUTIONS

         1.       Dates of Distributions

        Except as otherwise provided in the plan, on the Effective Date or as soon as reasonably
practicable thereafter (or if a Claim is not an Allowed Claim or Equity Interest on the Effective
Date, on the date that such Claim or Equity Interest becomes an Allowed Claim or Equity
Interest, or as soon as reasonably practicable thereafter), each Holder of an Allowed Claim or
Equity Interest against the Debtors shall receive the full amount of the distributions that the Plan
provides for Allowed Claims or Equity Interests in the applicable Class and in the manner
provided herein. In the event that any payment or act under the Plan is required to be made or
performed on a date that is not on a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date. If and to the extent there are Disputed
DOCS_SF:98690.4 93856/002                      - 30 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19     Page 37 of 59



Claims or Equity Interests, distributions on account of any such Disputed Claims or Equity
Interests shall be made pursuant to the provisions provided in the Plan. Except as otherwise
provided in the Plan, Holders of Claims and Equity Interests shall not be entitled to interest,
dividends or accruals on the distributions provided for therein, regardless of whether
distributions are delivered on or at any time after the Effective Date.

        Upon the Effective Date, all Debts of the Debtors shall be deemed fixed and adjusted
pursuant to the Plan and the Reorganized Debtors shall have no liability on account of any
Claims or Equity Interests except as set forth in the Plan and in the Confirmation Order. All
payments and all distributions made by the Distribution Agent under the Plan shall be in full and
final satisfaction, settlement and release of all Claims and Equity Interests against the
Reorganized Debtors.

        At the close of business on the Distribution Record Date, the transfer ledgers for the
Claims against the Debtors and the Equity Interests in the Debtors shall be closed, and there shall
be no further changes in the record holders of such Claims and Equity Interests. The
Reorganized Debtors and the Distribution Agent, and each of their respective agents, successors,
and assigns shall have no obligation to recognize the Transfer of any Claims against the Debtors
or Equity Interests in the Debtors occurring after the Distribution Record Date and shall be
entitled instead to recognize and deal for all purposes hereunder with only those record holders
stated on the transfer ledgers as of the close of business on the Distribution Record Date
irrespective of the number of distributions to be made under the Plan to such Persons or the date
of such distributions.

         2.       Distribution Agent

        Except as provided therein, all distributions under the Plan shall be made by the
Reorganized Debtors as Distribution Agent, or by such other Entity designated by the Debtors as
a Distribution Agent on the Effective Date or thereafter. The Reorganized Debtors, or such other
Entity designated by the Debtors to be the Distribution Agent, shall not be required to give any
bond or surety or other security for the performance of such Distribution Agent’s duties unless
otherwise ordered by the Bankruptcy Court.

        The Distribution Agent shall be empowered to (a) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan;
(b) make all distributions contemplated hereby; (c) employ professionals to represent it with
respect to its responsibilities; and (d) exercise such other powers as may be vested in the
Distribution Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Distribution Agent to be necessary and proper to implement the provisions thereof.

         3.       Cash Distributions

        Distributions of Cash may be made either by check drawn on a domestic bank or wire
transfer from a domestic bank, at the option of the Reorganized Debtors, except that Cash
payments made to foreign Creditors may be made in such funds and by such means as are
necessary or customary in a particular foreign jurisdiction.

         4.       Rounding of Payments

        Whenever the Plan would otherwise call for, with respect to a particular Person, payment
of a fraction of a dollar, the actual payment or distribution shall reflect a rounding of such
fraction to the nearest whole dollar (up or down), with half dollars being rounded down. To the
extent that Cash to be distributed under the Plan remains undistributed as a result of the

DOCS_SF:98690.4 93856/002                      - 31 -
                Case 18-12808-KG       Doc 166      Filed 03/13/19     Page 38 of 59



aforementioned rounding, such Cash or stock shall be treated as “Unclaimed Property” under the
Plan.

         5.       De Minimis Distribution

        Except as to any Allowed Claim that is Unimpaired under the Plan, none of the
Reorganized Debtors or the Distribution Agent shall have any obligation to make any Plan
Distributions with a value of less than $100, unless a written request therefor is received by the
Distribution Agent from the relevant recipient at the addresses set forth in Article VIII.K of the
Plan within 120 days after the later of the (i) Effective Date and (ii) the date such Claim becomes
an Allowed Claim. De minimis distributions for which no such request is timely received shall
revert to the Reorganized Debtors. Upon such reversion, the relevant Allowed Claim (and any
Claim on account of missed distributions) shall be automatically deemed satisfied, discharged
and forever barred, notwithstanding any federal or state escheat laws to the contrary.

       Notwithstanding any other provision of the Plan, none of the Reorganized Debtors or any
Distribution Agent shall have any obligation to make a particular distribution to a specific Holder
of an Allowed Claim if such Holder is also the Holder of a Disputed Claim.

         6.       Distributions on Account of Claims Allowed After the Effective Date

         Except as otherwise agreed by the Holder of a particular Claim or as provided in the Plan,
all distributions shall be made pursuant to the terms of the Plan and the Confirmation Order.
Distributions to any Holder of an Allowed Claim shall be allocated first to the principal amount
of any such Allowed Claim, as determined for U.S. federal income tax purposes and then, to the
extent the consideration exceeds such amount, to the remainder of such Claim comprising
accrued but unpaid interest, if any (but solely to the extent that interest is an allowable portion of
such Allowed Claim).

         7.       General Distribution Procedures

        The Reorganized Debtors, or any other duly appointed Distribution Agent, shall make all
distributions of Cash or other property required under the Plan, unless the Plan specifically
provides otherwise. All Cash and other property held by the Reorganized Debtors for
distribution under the Plan shall not be subject to any claim by any Person, except as provided
under the Plan.

         8.       Address for Delivery of Distributions

        Distributions to Holders of Allowed Claims, to the extent provided for under the Plan,
shall be made (1) at the address set forth on any proofs of claim Filed by such Holders (to the
extent such proofs of claim are Filed in the Chapter 11 Cases), (2) at the addresses set forth in
any written notices of address change delivered to the Debtors, or (3) at the addresses in the
Debtors’ books and records.

         9.       Undeliverable Distributions and Unclaimed Property

        If the distribution to the Holder of any Allowed Claim is returned to the Reorganized
Debtors as undeliverable, no further distribution shall be made to such Holder, and the
Reorganized Debtors shall have no obligation to make any further distribution to the Holder,
unless and until the Reorganized Debtors is notified in writing of such Holder’s then current
address.


DOCS_SF:98690.4 93856/002                       - 32 -
                Case 18-12808-KG       Doc 166      Filed 03/13/19      Page 39 of 59



        Any Entity that fails to claim any Cash within one (1) year from the date upon which a
distribution is first made to such entity shall forfeit all rights to any distribution under the Plan.
Entities that fail to claim Cash shall forfeit their rights thereto and shall have no claim
whatsoever against the Debtors or the Reorganized Debtors or against any Holder of an Allowed
Claim to whom distributions are made by the Reorganized Debtors.

         10.      Withholding Taxes

        In connection with the Plan, to the extent applicable, the Reorganized Debtors shall
comply with all tax withholding and reporting requirements imposed on them by any
Governmental Unit, and all distributions made pursuant to the Plan shall be subject to such
withholding and reporting requirements. The Reorganized Debtors shall be entitled to deduct
any U.S. federal, state or local withholding taxes from any Cash payments made with respect to
Allowed Claims, as appropriate. As a condition to receiving any distribution under the Plan, the
Reorganized Debtors may require that the Holder of an Allowed Claim entitled to receive a
distribution pursuant to the Plan provide such Holder’s taxpayer identification number and such
other information and certification as may be deemed necessary for the Reorganized Debtors to
comply with applicable tax reporting and withholding laws. Any amounts withheld pursuant
hereto shall be deemed to have been distributed to and received by the applicable recipient for all
purposes of the Plan.

         11.      Setoffs

        The Reorganized Debtors may, to the extent permitted under applicable law, setoff
against any Allowed Claim and any distributions to be made pursuant to the Plan on account of
such Allowed Claim, the claims, rights and causes of action of any nature that the Reorganized
Debtors may hold against the Holder of such Allowed Claim that are not otherwise waived,
released or compromised in accordance with the Plan; provided, however, that neither such a
setoff nor the allowance of any Claim hereunder shall constitute a waiver or release by the
Reorganized Debtors of any such claims, rights and causes of action that the Reorganized
Debtors possesses against such Holder.

         12.      Surrender of Cancelled Instruments or Securities

         As a condition precedent to receiving any distribution pursuant to the Plan on account of
an Allowed Claim evidenced by negotiable instruments, securities, or notes canceled pursuant to
Article V of the Plan, the Holder of such Claim will tender the applicable negotiable instruments,
securities, or notes evidencing such Claim (or a sworn affidavit identifying the negotiable
instruments, securities, or notes formerly held by such Holder and certifying that they have been
lost), to the Reorganized Debtors or another applicable Distribution Agent unless waived in
writing by the Debtors or the Reorganized Debtors, as applicable.

         13.      Lost, Stolen, Mutilated or Destroyed Securities

        In addition to any requirements under any applicable agreement and applicable law, any
Holder of a Claim evidenced by a security or note that has been lost, stolen, mutilated, or
destroyed will, in lieu of surrendering such security or note to the extent required by the Plan,
deliver to the Reorganized Debtors and other applicable Distribution Agent: (x) evidence
reasonably satisfactory to the Reorganized Debtors and other applicable Distribution Agent of
such loss, theft, mutilation, or destruction; and (y) such security or indemnity as may be required
by the Reorganized Debtors and other applicable Distribution Agent to hold such party harmless
from any damages, liabilities, or costs incurred in treating such individual as a Holder of an
Allowed Claim. Upon compliance with Article VII.Error! Reference source not found. of the
Plan as determined by the Debtors or Reorganized Debtors by a Holder of a Claim evidenced by
DOCS_SF:98690.4 93856/002                       - 33 -
                Case 18-12808-KG         Doc 166      Filed 03/13/19   Page 40 of 59



a security or note, such Holder will, for all purposes under the Plan, be deemed to have
surrendered such security or note to Reorganized Parent and other applicable Distribution Agent.

J.       NO FILING OF PROOFS OF CLAIM EXCEPT FOR REJECTION CLAIMS

        Except with respect to Claims arising from the rejection of Executory Contracts or
Unexpired Leases or as otherwise provided under the Plan, Holders of Claims shall not be
required to file a Proof of Claim and no parties should file a Proof of Claim. Unless disputed by
the Holder of a Claim, the amount set forth in the applicable Debtor’s books and records, subject
to any limitations on allowance imposed by section 502 of the Bankruptcy Code, shall constitute
the Allowed amount of such Holder’s Claim.

K.       DISPUTED CLAIMS

         The Reorganized Debtors intend to attempt to resolve Disputed Claims, aside from
Prepetition Lender Secured Claims, consensually or through judicial means outside the
Bankruptcy Court. The Allowed amount, if any, of the Prepetition Lender Secured Claims will
be determined by the Bankruptcy Court. The Reorganized Debtors may, in their discretion, file
with the Bankruptcy Court an objection to the allowance of any other Disputed Claim or any
other appropriate motion or adversary proceeding with respect thereto. All such objections shall
be litigated to Final Order, provided, however, that the Reorganized Debtors, may compromise,
settle, withdraw or resolve any objections to Claims without further order of the Bankruptcy
Court. Unless otherwise provided in the Confirmation Order, the Reorganized Debtors are
authorized to settle, or withdraw any objections to, any Disputed Claim following the Effective
Date without further notice to Creditors or authorization of the Bankruptcy Court, in which event
such Claim shall be deemed to be an Allowed Claim in the amount compromised for purposes of
the Plan. Under no circumstances will any distributions be made on account of any Claim that is
not an Allowed Claim.

L.       PROCEDURES REGARDING DISPUTED CLAIMS

       No payment or other distribution or treatment shall be made on account of a Disputed
Claim, even if a portion of the Claim is not disputed, unless and until such Disputed Claim
becomes an Allowed Claim and the amount of such Allowed Claim is determined by order of the
Bankruptcy Court or by stipulation between the Debtors and the Holder of the Claim.

M.       ALLOWANCE OF CLAIMS AND EQUITY INTERESTS

       Following the date on which a Disputed Claim becomes an Allowed Claim after the
Distribution Date, the Reorganized Debtors shall pay directly to the Holder of such Allowed
Claim the amount provided for under the Plan, as applicable, and in accordance therewith.

         The Equity Interests in the Debtors existing as of the Petition Date are deemed allowed.

                  1.        Allowance of Claims

        Notwithstanding anything to the contrary herein, after the Effective Date and subject to
the other provisions of the Plan, the Reorganized Debtors will have and will retain any and all
rights and defenses under bankruptcy or nonbankruptcy law that the Debtors had with respect to
any Claim. Except as expressly provided in the Plan or in any order entered in the Chapter 11
Cases prior to the Effective Date (including, without limitation, the Confirmation Order), no
Claim will become an Allowed Claim unless and until such Claim is deemed Allowed under the
Plan or the Bankruptcy Code or the Bankruptcy Court has entered an order, including, without
limitation, the Confirmation Order, in the Chapter 11 Cases allowing such Claim.
DOCS_SF:98690.4 93856/002                         - 34 -
                Case 18-12808-KG           Doc 166      Filed 03/13/19     Page 41 of 59



                  2.        Estimation

        The Debtors, prior to the Effective Date, and the Reorganized Debtors, after the Effective
Date, may, at any time, request that the Bankruptcy Court estimate (a) any Disputed Claim
pursuant to applicable law and (b) any contingent or unliquidated Claim pursuant to applicable
law, including, without limitation, section 502(c) of the Bankruptcy Code, and the Bankruptcy
Court will retain jurisdiction under 28 U.S.C. §§ 157 and 1334 to estimate any Disputed Claim,
contingent Claim or unliquidated Claim, including during the litigation concerning any objection
to any Claim or during the pendency of any appeal relating to any such objection. All of the
aforementioned objection, estimation and resolution procedures are cumulative and not exclusive
of one another. Claims may be estimated and subsequently compromised, settled, withdrawn or
resolved by any mechanism approved by the Bankruptcy Court. The rights and objections of all
parties are reserved in connection with any such estimation proceeding.

N.       CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

         1.       Conditions Precedent to Consummation

       Consummation of the Plan will be conditioned upon the satisfaction or waiver pursuant to
the provisions of Article IX.Error! Reference source not found.. of the Plan of the following:

                           The Bankruptcy Court shall have determined that the Debtors are indebted
                            and liable to the Holders of the Prepetition Secured Lender Claims in an
                            amount not to exceed: (i) the aggregate principal amount of $367.9
                            million (all of which reflects funds advanced by the Prepetition Lender to
                            White Eagle), plus (ii) accrued (both before and after the Petition Date)
                            and unpaid interest and fees payable under the Prepetition Loan
                            Agreement and related documentation as of the Effective Date, including
                            any distributions to which the Prepetition Lender is entitled on account of
                            the Participation Interest as of the Effective Date, based on actual
                            recoveries from the proceeds of White Eagle’s insurance policies realized
                            as of such date.

                           The Bankruptcy Court will have entered a Final Order in form and in
                            substance satisfactory to the Debtors approving the Disclosure Statement
                            with respect to the Plan as containing adequate information within the
                            meaning of section 1125 of the Bankruptcy Code and Confirming the
                            Plan.

                           The Plan and Plan Supplement and all schedules, documents, supplements
                            and exhibits to the Plan will have been Filed in form and substance
                            acceptable to the Debtors.

                           The Confirmation Order shall have been entered, shall be a Final Order,
                            and shall be in form and substance acceptable to the Debtors. The
                            Confirmation Order shall provide that, among other things, (a) the Debtors
                            or the Reorganized Debtors, as appropriate, are authorized to take all
                            actions necessary or appropriate to consummate the Plan and the
                            Restructuring Transactions, including, without limitation, (i) entering into,
                            implementing and consummating the contracts, instruments, releases, and
                            other agreements or documents created in connection with or described in
                            the Plan, (ii) making all distributions and issuances as required under the
                            Plan; and (iii) entering into any agreements and transactions as set forth in
                            the Plan Supplement, including the New Exit Facility; (b) the provisions
DOCS_SF:98690.4 93856/002                           - 35 -
                Case 18-12808-KG            Doc 166     Filed 03/13/19      Page 42 of 59



                            of the Confirmation Order and the Plan are nonseverable and mutually
                            dependent; (c) the implementation of the Plan in accordance with its terms
                            is authorized; and (d) pursuant to section 1146 of the Bankruptcy Code,
                            the assignment or surrender of any lease or sublease, and the delivery of
                            any deed or other instrument or transfer order, in furtherance of, or in
                            connection with the Plan, including any deeds, bills of sale, or assignments
                            executed in connection with any disposition or transfer of Assets
                            contemplated under the Plan, shall not be subject to any Stamp or Similar
                            Tax.

                           All documents and agreements necessary to implement the Plan, including
                            without limitation, the New Exit Facility Documents, in each case in form
                            and substance acceptable to the Debtors, will have (a) been tendered for
                            delivery, and (b) been effected by, executed by, or otherwise deemed
                            binding upon, all Entities party thereto and shall be in full force and effect.
                            All conditions precedent to such documents and agreements will have
                            been satisfied or waived pursuant to the terms of such documents or
                            agreements.

                           All authorizations, consents, actions, documents, approvals (including any
                            governmental approvals), certificates and agreements necessary to
                            implement the Plan, including, without limitation, the Amended
                            Organizational Documents, will have been obtained, effected or executed
                            and delivered to the required parties and, to the extent required, filed with
                            the applicable governmental units in accordance with applicable laws and
                            any applicable waiting periods shall have expired without any action being
                            taken or threatened by any competent authority that would restrain or
                            prevent Consummation of the Restructuring.

         2.       Waiver of Conditions

        The conditions to Consummation of the Plan set forth in this Article IX may be waived
by the Debtors without notice, leave or order of the Bankruptcy Court or any formal action other
than proceeding to confirm or consummate the Plan. The failure to satisfy or waive a condition
to Consummation may be asserted by the Debtors or the Reorganized Debtors regardless of the
circumstances giving rise to the failure of such condition to be satisfied. The failure of the
Debtors or Reorganized Debtors to exercise any of the foregoing rights will not be deemed a
waiver of any other rights, and each right will be deemed an ongoing right that may be asserted
at any time.

         3.       Effect of Non-Occurrence of Conditions to Consummation

        If the Consummation of the Plan does not occur, the Plan will be null and void in all
respects and nothing contained in the Plan or the Disclosure Statement will: (a) constitute a
waiver or release of any claims by or Claims against or Equity Interests in the Debtors; (b)
prejudice in any manner the rights of the Debtors, any Holders or any other Entity; (c) constitute
an Allowance of any Claim or Equity Interest; or (d) constitute an admission, acknowledgment,
offer or undertaking by the Debtors, any Holders or any other Entity in any respect.




DOCS_SF:98690.4 93856/002                           - 36 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19     Page 43 of 59



O.       RELEASE, INJUNCTION AND RELATED PROVISIONS

         1.       General

        Notwithstanding anything contained in the Plan to the contrary, the allowance,
classification and treatment of all Allowed Claims and Equity Interests and their respective
distributions and treatments under the Plan shall take into account the relative priority and rights
of the Claims and the Equity Interests in each Class in connection with any contractual, legal and
equitable subordination rights relating thereto whether arising under general principles of
equitable subordination, section 510 of the Bankruptcy Code, or otherwise.

        In accordance with the provisions of the Plan and pursuant to section 363 of the
Bankruptcy Code, without any further notice to or action, order or approval of the Bankruptcy
Court, after the Effective Date (1) the Reorganized Debtors may, in their sole and absolute
discretion, compromise and settle Claims against them and (2) the Reorganized Debtors may, in
their sole and absolute discretion, compromise and settle Causes of Action against other Entities.

         For purposes of the following release and exculpation provisions:

      The “Releasing Parties” are, collectively, each in its capacity as such, Holders of Claims
and Equity Interests that are Unimpaired under the Plan and the Related Persons thereof.

       The “Releasing Debtor Parties” means the Debtors and Reorganized Debtors, in their
individual capacities and as debtors-in-possession, and their respective Related Persons.

         The “Released Parties” are, collectively, each in its capacity as such: (a) the Debtors; (b)
the Reorganized Debtors; (c) the New Exit Facility Lenders; and (d) the Related Persons of each
of (a) through (c) of the foregoing.

        The “Exculpated Parties” are, collectively, the Debtors, the Reorganized Debtors, and
their Related Persons who served in such capacity during the Chapter 11 Cases.

         2.       Release by Debtors

      EFFECTIVE AS OF THE EFFECTIVE DATE, FOR GOOD AND VALUABLE
CONSIDERATION PROVIDED BY EACH OF THE RELEASED PARTIES, THE
ADEQUACY OF WHICH IS HEREBY ACKNOWLEDGED AND CONFIRMED, THE
RELEASING DEBTOR PARTIES SHALL BE DEEMED TO HAVE CONCLUSIVELY,
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND FOREVER PROVIDED A
FULL DISCHARGE, WAIVER AND RELEASE TO THE RELEASED PARTIES (AND
EACH SUCH RELEASED PARTY SO RELEASED SHALL BE DEEMED FOREVER
RELEASED, WAIVED AND DISCHARGED BY THE RELEASING DEBTOR PARTIES)
AND THEIR RESPECTIVE PROPERTIES FROM ANY AND ALL CLAIMS, INTERESTS,
CAUSES OF ACTION, LITIGATION CLAIMS AND ANY OTHER DEBTS, OBLIGATIONS,
RIGHTS, SUITS, DAMAGES, ACTIONS, LOSSES, REMEDIES, AND LIABILITIES
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
EXISTING AS OF THE EFFECTIVE DATE OR THEREAFTER ARISING, IN LAW, AT
EQUITY, WHETHER FOR TORT, CONTRACT, OR OTHERWISE, BASED IN WHOLE OR
IN PART UPON ANY ACT OR OMISSION, TRANSACTION, OR OTHER OCCURRENCE
OR CIRCUMSTANCES EXISTING OR TAKING PLACE PRIOR TO OR ON THE
EFFECTIVE DATE ARISING FROM OR RELATED IN ANY WAY IN WHOLE OR IN
PART TO THE DEBTORS, THE CHAPTER 11 CASES, THE DISCLOSURE STATEMENT,
OR THE PLAN THAT SUCH RELEASING DEBTOR PARTIES OR THEIR AFFILIATES
WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY
DOCS_SF:98690.4 93856/002                      - 37 -
                Case 18-12808-KG      Doc 166     Filed 03/13/19   Page 44 of 59



OR COLLECTIVELY) OR THAT ANY HOLDER OF A CLAIM OR EQUITY INTEREST OR
OTHER ENTITY WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT FOR OR ON
BEHALF OF THE DEBTORS, THEIR ESTATES OR THE REORGANIZED DEBTORS
(WHETHER DIRECTLY OR DERIVATIVELY) AGAINST ANY OF THE RELEASED
PARTIES; PROVIDED, HOWEVER, THAT THE FOREGOING PROVISIONS OF THIS
RELEASE SHALL NOT OPERATE TO WAIVE OR RELEASE (I) ANY CAUSES OF
ACTION EXPRESSLY SET FORTH IN AND PRESERVED BY THE PLAN OR THE PLAN
SUPPLEMENT; (II) ANY CAUSES OF ACTION ARISING FROM FRAUD, GROSS
NEGLIGENCE, OR WILLFUL MISCONDUCT AS DETERMINED BY FINAL ORDER OF
THE BANKRUPTCY COURT OR ANY OTHER COURT OF COMPETENT JURISDICTION;
(III) THE RIGHTS OF SUCH RELEASING DEBTOR PARTY TO ENFORCE THE PLAN
AND THE CONTRACTS, INSTRUMENTS, RELEASES, AND OTHER AGREEMENTS OR
DOCUMENTS DELIVERED UNDER OR IN CONNECTION WITH THE PLAN OR
ASSUMED PURSUANT TO THE PLAN OR ASSUMED PURSUANT TO FINAL ORDER
OF THE BANKRUPTCY COURT; AND/OR (IV) ANY POST-EFFECTIVE DATE
OBLIGATIONS OF ANY PARTY OR ENTITY UNDER THE PLAN, ANY OF THE
RESTRUCTURING TRANSACTIONS, OR ANY DOCUMENT, INSTRUMENT OR
AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN SUPPLEMENT)
EXECUTED TO IMPLEMENT THE PLAN. THE FOREGOING RELEASE SHALL BE
EFFECTIVE AS OF THE EFFECTIVE DATE WITHOUT FURTHER NOTICE TO OR
ORDER OF THE BANKRUPTCY COURT, ACT OR ACTION UNDER APPLICABLE LAW,
REGULATION, ORDER, OR RULE OR THE VOTE, CONSENT, AUTHORIZATION OR
APPROVAL OF ANY PERSON. NOTWITHSTANDING THE FOREGOING, THE
DEBTORS ARE NOT RELEASING THE DEBTORS (BUT THEY ARE RELEASING THE
RELATED PERSONS TO THE DEBTORS PURSUANT TO THIS PARAGRAPH).

         3.       Release by Holders of Claims and Equity Interests

      EFFECTIVE AS OF THE EFFECTIVE DATE, FOR GOOD AND VALUABLE
CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY CONFIRMED,
INCLUDING, WITHOUT LIMITATION, THE SERVICE OF THE RELEASED PARTIES TO
FACILITATE THE REORGANIZATION OF THE DEBTORS AND THE
IMPLEMENTATION OF THE RESTRUCTURING AND THE RESTRUCTURING
TRANSACTIONS, AND EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR IN THE
CONFIRMATION ORDER, THE RELEASED PARTIES SHALL BE DEEMED
CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND
FOREVER RELEASED AND DISCHARGED BY THE RELEASING PARTIES, FROM ANY
AND ALL CLAIMS, INTERESTS, CAUSES OF ACTION, LITIGATION CLAIMS AND
ANY OTHER DEBTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, ACTIONS, LOSSES,
REMEDIES, AND LIABILITIES WHATSOEVER, INCLUDING ANY DERIVATIVE
CLAIMS, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
EXISTING OR AS OF THE EFFECTIVE DATE OR THEREAFTER ARISING, IN LAW,
EQUITY, OR OTHERWISE, THAT SUCH RELEASING PARTIES OR THEIR AFFILIATES
WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT
(WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE
RELEASING PARTIES, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS, THE CHAPTER 11 CASES, THE
SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY
CLAIM OR INTEREST THAT IS TREATED IN THE PLAN, THE RESTRUCTURING, THE
RESTRUCTURING OF ANY CLAIM OR EQUITY INTEREST BEFORE OR DURING THE
CHAPTER 11 CASES, THE RESTRUCTURING TRANSACTIONS, THE NEGOTIATION,
FORMULATION, OR PREPARATION OF THE DISCLOSURE STATEMENT, THE
RESTRUCTURING SUPPORT AGREEMENT, THE PLAN, THE NEW EXIT FACILITY
DOCUMENTS, AND RELATED AGREEMENTS, INSTRUMENTS, AND OTHER
DOCS_SF:98690.4 93856/002                     - 38 -
                Case 18-12808-KG        Doc 166   Filed 03/13/19     Page 45 of 59



DOCUMENTS (INCLUDING THE PLAN DOCUMENTS), OR ANY OTHER ACT OR
OMISSION; PROVIDED, HOWEVER, THAT THE FOREGOING PROVISIONS OF THIS
RELEASE SHALL NOT OPERATE TO WAIVE OR RELEASE (I) ANY CAUSES OF
ACTION ARISING FROM FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT
AS DETERMINED BY FINAL ORDER OF THE BANKRUPTCY COURT OR ANY OTHER
COURT OF COMPETENT JURISDICTION; (II) THE RIGHTS OF SUCH RELEASING
PARTY TO ENFORCE THE PLAN AND THE CONTRACTS, INSTRUMENTS, RELEASES,
AND OTHER AGREEMENTS OR DOCUMENTS DELIVERED UNDER OR IN
CONNECTION WITH THE PLAN OR ASSUMED PURSUANT TO THE PLAN OR
ASSUMED PURSUANT TO FINAL ORDER OF THE BANKRUPTCY COURT; AND/OR
(III) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR ENTITY UNDER
THE PLAN, ANY OF THE RESTRUCTURING TRANSACTIONS, OR ANY DOCUMENT,
INSTRUMENT OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN
SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN. THE FOREGOING RELEASE
SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE WITHOUT FURTHER NOTICE
TO OR ORDER OF THE BANKRUPTCY COURT, ACT OR ACTION UNDER
APPLICABLE LAW, REGULATION, ORDER, OR RULE OR THE VOTE, CONSENT,
AUTHORIZATION OR APPROVAL OF ANY PERSON.

         4.       Discharge of Claims

        To the fullest extent provided under section 1141(d)(1)(A) and other applicable
provisions of the Bankruptcy Code, except as otherwise expressly provided by the Plan or the
Confirmation Order, all consideration distributed under the Plan will be in exchange for, and in
complete satisfaction, settlement, discharge, and release of, all Claims and Equity Interests of
any kind or nature whatsoever against the Debtors or any of their Assets or properties, and
regardless of whether any property will have been distributed or retained pursuant to the Plan on
account of such Claims or Equity Interests. Except as otherwise expressly provided by the Plan
or the Confirmation Order, upon the Effective Date, the Debtors and their Estates will be deemed
discharged and released under and to the fullest extent provided under section 1141(d)(1)(A) and
other applicable provisions of the Bankruptcy Code from any and all Claims and Equity Interests
of any kind or nature whatsoever, including, but not limited to, demands and liabilities that arose
before the Confirmation Date, and all debts of the kind specified in section 502(g), 502(h), or
502(i) of the Bankruptcy Code.

         5.       Exculpation

        The Exculpated Parties will neither have nor incur any liability to any Entity for any
claims or Causes of Action arising before, on or after the Petition Date and prior to or on the
Effective Date for any act taken or omitted to be taken in connection with, or related to
formulating, negotiating, preparing, disseminating, implementing, administering, confirming or
effecting the Consummation of the Plan, the Disclosure Statement or any contract, instrument,
release or other agreement or document created or entered into in connection with the Plan or
any other prepetition or postpetition act taken or omitted to be taken in connection with or in
contemplation of the restructuring of the Debtors, the approval of the Disclosure Statement or
confirmation or Consummation of the Plan; provided, however, that the foregoing provisions will
have no effect on the liability of any Entity that results from any such act or omission that is
determined in a Final Order of the Bankruptcy Court or other court of competent jurisdiction to
have constituted gross negligence or willful misconduct; provided, further, that each Exculpated
Party will be entitled to rely upon the advice of counsel concerning its duties pursuant to, or in
connection with, the above referenced documents, actions or inactions; provided, further,
however that the foregoing provisions will not apply to any acts, omissions, Claims, Causes of
Action or other obligations expressly set forth in and preserved by the Plan or the Plan
Supplement.
DOCS_SF:98690.4 93856/002                     - 39 -
                Case 18-12808-KG        Doc 166      Filed 03/13/19    Page 46 of 59



         6.       Preservation of Rights of Action

          (a)      Maintenance of Causes of Action

       Except as otherwise provided in Article X or elsewhere in the Plan or the Confirmation
Order, after the Effective Date, the Reorganized Debtors will retain all rights to commence,
pursue, litigate or settle, as appropriate, any and all Causes of Action and Litigation Claims,
whether existing as of the Petition Date or thereafter arising, in any court or other tribunal
including, without limitation, in an adversary proceeding Filed in the Chapter 11 Cases. The
Reorganized Debtors, as the successors in interest to the Debtors and the Estates, may, and will
have the exclusive right to, enforce, sue on, settle, compromise, transfer or assign (or decline to
do any of the foregoing) any or all of the Litigation Claims without notice to or approval from
the Bankruptcy Court.

          (b)      Preservation of All Causes of Action Not Expressly Settled or Released

        Unless a Cause of Action or Litigation Claim against a Holder of a Claim or an Equity
Interest or other Entity is expressly waived, relinquished, released, compromised or settled in the
Plan or any Final Order (including, without limitation, the Confirmation Order), the Debtors
expressly reserve such Cause of Action or Litigation Claim for later adjudication by the Debtors
or the Reorganized Debtors (including, without limitation, Causes of Action and Litigation
Claims not specifically identified or of which the Debtors may presently be unaware or that may
arise or exist by reason of additional facts or circumstances unknown to the Debtors at this time
or facts or circumstances that may change or be different from those the Debtors now believe to
exist) and, therefore, no preclusion doctrine, including, without limitation, the doctrines of res
judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial,
equitable or otherwise) or laches will apply to such Causes of Action or Litigation Claims upon
or after the confirmation of the Plan or Consummation of the Plan based on the Disclosure
Statement, the Plan or the Confirmation Order, except where such Causes of Action or Litigation
Claims have been expressly released in the Plan (including, without limitation, and for the
avoidance of doubt, the releases contained in Article X of the Plan) or any other Final Order
(including, without limitation, the Confirmation Order). In addition, the Debtors and the
Reorganized Debtors expressly reserve the right to pursue or adopt any claims alleged in any
lawsuit in which any Debtor is a plaintiff, defendant or an interested party, against any Entity,
including, without limitation, the plaintiffs or co-defendants in such lawsuits.

         7.       Injunction

      EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, FROM AND AFTER THE
EFFECTIVE DATE, ALL ENTITIES ARE PERMANENTLY ENJOINED FROM
COMMENCING OR CONTINUING IN ANY MANNER, ANY SUIT, ACTION OR OTHER
PROCEEDING, OR CREATING, PERFECTING OR ENFORCING ANY LIEN OF ANY
KIND, ON ACCOUNT OF OR RESPECTING ANY CLAIM, DEMAND, LIABILITY,
OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY INTEREST, OR REMEDY
RELEASED OR TO BE RELEASED, EXCULPATED OR TO BE EXCULPATED, OR
DISCHARGED OR TO BE DISCHARGED PURSUANT TO THE PLAN OR THE
CONFIRMATION ORDER. BY ACCEPTING DISTRIBUTIONS PURSUANT TO THE
PLAN, EACH HOLDER OF AN ALLOWED CLAIM OR EQUITY INTEREST WILL BE
DEEMED TO HAVE SPECIFICALLY CONSENTED TO THIS INJUNCTION. ALL
INJUNCTIONS OR STAYS PROVIDED FOR IN THE CHAPTER 11 CASES UNDER
SECTION 105 OR 362 OF THE BANKRUPTCY CODE, OR OTHERWISE, AND IN
EXISTENCE ON THE CONFIRMATION DATE, WILL REMAIN IN FULL FORCE AND
EFFECT UNTIL THE EFFECTIVE DATE.

DOCS_SF:98690.4 93856/002                       - 40 -
                Case 18-12808-KG       Doc 166        Filed 03/13/19   Page 47 of 59



P.       BINDING NATURE OF PLAN

     ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE,
THE PLAN WILL BIND, AND WILL BE DEEMED BINDING UPON, ALL HOLDERS OF
CLAIMS AGAINST AND EQUITY INTERESTS IN THE DEBTORS AND SUCH
HOLDER’S RESPECTIVE SUCCESSORS AND ASSIGNS, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, NOTWITHSTANDING WHETHER OR NOT SUCH
HOLDER WILL RECEIVE OR RETAIN ANY PROPERTY OR INTEREST IN PROPERTY
UNDER THE PLAN.

Q.       CONFIRMATION PROCEDURES

         1.       Confirmation Hearing

       The date has not yet been set for the Confirmation Hearing. Once scheduled, the
Confirmation Hearing may be continued from time to time by the Bankruptcy Court or the
Debtors without further notice other than by such adjournment being announced in open court or
by a notice of adjournment filed with the Bankruptcy Court and served on such parties as the
Bankruptcy Court may order. Moreover, the Plan may be modified or amended, if necessary,
pursuant to section 1127 of the Bankruptcy Code, prior to, during or as a result of the
Confirmation Hearing, without further notice to parties-in-interest.

         The date has not yet been set for the Confirmation Objection Deadline.

       All Confirmation Objections must be filed with the Bankruptcy Court and served on the
Debtors and certain other parties in accordance with the Disclosure Statement Order on or before
the Confirmation Objection Deadline once it is set.

   CONFIRMATION OBJECTIONS NOT TIMELY FILED AND SERVED IN THE
     MANNER SET FORTH HEREIN MAY NOT BE CONSIDERED BY THE
BANKRUPTCY COURT AND MAY BE OVERRULED WITHOUT FURTHER NOTICE.

         2.       Filing Objections to the Plan

        Any objection to confirmation of the Plan must: (i) be in writing; (ii) conform to the
Bankruptcy Rules and the Local Rules; (iii) state the name of the objecting party and the amount
and nature of the Claim or the amount of Equity Interests held by such Entity; (iv) state with
particularity the basis and nature of any objection to the Plan and, if practicable, a proposed
modification to the Plan that would resolve such objection; and (v) be filed, contemporaneously
with a proof of service, with the Bankruptcy Court and served so that it is actually received no
later than the Confirmation Objection Deadline (once set) by the Notice Parties.

R.       STATUTORY REQUIREMENTS FOR CONFIRMATION OF THE PLAN

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
satisfies the requirements of section 1129 of the Bankruptcy Code. The Debtors believe that: (i)
the Plan satisfies or will satisfy all of the statutory requirements of chapter 11 of the Bankruptcy
Code; (ii) the Debtors have complied or will have complied with all of the requirements of
chapter 11 of the Bankruptcy Code; and (iii) the Plan has been proposed in good faith.
Specifically, the Debtors believe that the Plan satisfies or will satisfy the applicable confirmation
requirements of section 1129 of the Bankruptcy Code set forth below.


DOCS_SF:98690.4 93856/002                         - 41 -
                Case 18-12808-KG         Doc 166      Filed 03/13/19     Page 48 of 59



                 The Plan complies with the applicable provisions of the Bankruptcy Code;

                 The Debtors have complied and will comply with the applicable provisions of the
                  Bankruptcy Code;

                 The Plan has been proposed in good faith and not by any means forbidden by law;

                 Any payment made or promised under the Plan for services or for costs and
                  expenses in, or in connection with, the Chapter 11 Cases, or in connection with
                  the Plan and incident to the case, has been or will be disclosed to the Bankruptcy
                  Court, and any such payment: (a) made before the confirmation of the Plan is
                  reasonable; or (b) is subject to the approval of the Bankruptcy Court as reasonable
                  if it is to be fixed after confirmation of the Plan;

                 The Debtors will disclose the identity and affiliations of any individual proposed
                  to serve, after confirmation of the Plan, as a director or officer of the Debtors, an
                  affiliate of the Debtors participating in the plan with the Debtors, or a successor to
                  the Debtors under the Plan. The appointment to, or continuance in, such office by
                  such individual, will be consistent with the interests of creditors and equity
                  security holders and with public policy and the Debtors will have disclosed the
                  identity of any insider that the Reorganized Debtors will employ or retain, and the
                  nature of any compensation for such insider;

                 Each Class of Claims or Equity Interests will not be Impaired under the Plan, or
                  the Plan can be confirmed without the approval of such voting Class pursuant to
                  section 1129(b) of the Bankruptcy Code;

                 Except to the extent that the Holder of a particular Claim will agree to a different
                  treatment of its Claim, the Plan provides that Administrative Expense Claims and
                  Priority Claims will be paid in full in Cash on the Effective Date, or as soon
                  thereafter as is reasonably practicable;

                 Confirmation of the Plan will not likely be followed by the liquidation or the need
                  for further financial reorganization of the Debtors or any successor thereto under
                  the Plan;

                 The Debtors have paid or will pay all fees payable under section 1930 of title 28,
                  and the Plan provides for the payment of all such fees on the Effective Date; and

                 The Plan provides for the continuation after the Effective Date of payment of all
                  retiree benefits.

         1.       Best Interests of Creditors Test

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires
that the bankruptcy court find, as a condition to confirmation of a chapter 11 plan, that each
holder of a claim or equity interest in each impaired class: (i) has accepted the plan; or (ii)
among other things, will receive or retain under the plan property of a value, as of the effective
date of the plan, that is not less than the amount that such Person would receive if each of the
debtors were liquidated under chapter 7 of the Bankruptcy Code. To make these findings, the
Bankruptcy Court must: (1) estimate the Cash proceeds (the “Liquidation Proceeds”) that a
chapter 7 trustee would generate if each Debtor’s Chapter 11 Case were converted to a chapter 7
case on the Effective Date and the assets of such Debtor’s Estate were liquidated; (2) determine
the distribution (the “Liquidation Distribution”) that each non-accepting Holder of a Claim or
DOCS_SF:98690.4 93856/002                         - 42 -
                Case 18-12808-KG       Doc 166      Filed 03/13/19      Page 49 of 59



Equity Interest would receive from the Liquidation Proceeds under the priority scheme dictated
in chapter 7; and (3) compare each Holder’s Liquidation Distribution to the distribution under the
Plan that such Holder would receive if the Plan were confirmed and consummated.

       Because there are no Impaired Classes under the Plan, the requirements of section
1129(a)(7) of the Bankruptcy Code are not applicable to the Plan.

         2.       Feasibility

        Section 1129(a)(11) of the Bankruptcy Code requires that the bankruptcy court find that
confirmation is not likely to be followed by the liquidation of the Reorganized Debtors or the
need for further financial reorganization, unless the plan contemplates such liquidation. For
purposes of demonstrating that the Plan meets this “feasibility” standard, the Debtors have
analyzed the ability of the Reorganized Debtors to meet their obligations under the Plan and to
retain sufficient liquidity and capital resources to conduct their business.

        The Debtors believe that the Plan meets the feasibility requirement set forth in section
1129(a)(11) of the Bankruptcy Code. In connection with the development of the Plan and for the
purposes of determining whether the Plan satisfies this feasibility standard, the Debtors analyzed
their ability to satisfy their financial obligations while maintaining sufficient liquidity and capital
resources. The Debtors are in the process of developing a business plan and financial projections
for future fiscal years (the “Financial Projections”), which will be filed along with the Plan
Supplement.

        In general, as illustrated by the Financial Projections, the Debtors believe that with the
capital structure provided under the Plan and the added funding availability under the New Exit
Facility, the Reorganized Debtors should have sufficient Cash flow and Cash on hand to make all
payments required pursuant to the Plan while conducting ongoing business operations. The
Debtors believe that confirmation and Consummation is, therefore, not likely to be followed by
the liquidation or further reorganization of the Reorganized Debtors. Accordingly, the Debtors
believe that the Plan satisfies the feasibility requirement of section 1129(a)(11) of the
Bankruptcy Code.

      THE FINANCIAL PROJECTIONS TO BE FILED WITH THE PLAN SUPPLEMENT,
INCLUDING THE UNDERLYING ASSUMPTIONS THERETO, SHOULD BE CAREFULLY
REVIEWED IN EVALUATING THE PLAN. WHILE THE DEBTORS BELIEVE THAT THE
ASSUMPTIONS UNDERLYING THE FINANCIAL PROJECTIONS, WHEN CONSIDERED
ON AN OVERALL BASIS, WILL BE REASONABLE IN LIGHT OF CURRENT
CIRCUMSTANCES AND EXPECTATIONS, NO ASSURANCE CAN BE GIVEN THAT
THE FINANCIAL PROJECTIONS WILL BE REALIZED. THE DEBTORS MAKE NO
REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF THE FINANCIAL
PROJECTIONS.

        The Financial Projections will not be examined or compiled by independent accountants.
The Debtors make no representation as to the accuracy of the Financial Projections or the
Company’s ability to achieve the projected results. Many of the assumptions on which the
projections will be based are inherently subject to significant economic uncertainties and
contingencies beyond the control of the Debtors and their management. Inevitably, some
assumptions will not materialize and unanticipated events and circumstances may affect the
actual financial results. Therefore, the actual results achieved may vary from the projected
results in the Financial Projections and the variations may be material. All Holders of Claims
and Equity Interests are urged to examine carefully all of the assumptions on which the financial
projections are based in connection with their evaluation of the Plan.

DOCS_SF:98690.4 93856/002                       - 43 -
                Case 18-12808-KG       Doc 166      Filed 03/13/19     Page 50 of 59



         3.       Valuation

        In order to provide information and full disclosure to parties in interest regarding the
Debtors’ assets, the Debtors estimate that the value of the Company and its life settlements
portfolio under the Plan total in excess of $500 million.

        At the Confirmation Hearing, the Debtors will be prepared to present a third party
independent valuation of their life settlements portfolio that will reflect substantial equity value
in these Estates.

         4.       Acceptance by Impaired Classes

        The Bankruptcy Code requires, as a condition to confirmation, that, except as described
in the following section, each class of claims or equity interests that is impaired under a plan,
accept the plan. A class that is not “impaired” under a plan is deemed to have accepted the plan
and, therefore, solicitation of acceptances with respect to such class is not required. A class is
“impaired” unless the plan: (1) leaves unaltered the legal, equitable, and contractual rights to
which such claim or interest entitles the holder of such claim or interest; or (2) notwithstanding
any contractual provision or applicable law that entitles the holder of such claim or interest to
demand or receive accelerated payment of such claim or interest after the occurrence of a
default— (A) cures any such default that occurred before or after the commencement of the
Chapter 11 Cases, other than a default of a kind specified in section 365(b)(2) of the Bankruptcy
Code or of a kind that section 365(b)(2) expressly does not require to be cured; (B) reinstates the
maturity of such claim or interest as such maturity existed before such default; (C) compensates
the holder of such claim or interest for any damages incurred as a result of any reasonable
reliance by such holder on such contractual provision or such applicable law; (D) if such claim or
such interest arises from any failure to perform a nonmonetary obligation, other than a default
arising from failure to operate a nonresidential real property lease subject to section
365(b)(1)(A), compensates the holder of such claim or such interest (other than the debtor or an
insider) for any actual pecuniary loss incurred by such holder as a result of such failure; and (E)
does not otherwise alter the legal, equitable, or contractual rights to which such claim or interest
entitles the holder of such claim or interest.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of
impaired claims as acceptance by holders of at least two-thirds in dollar amount and more than
one-half in number of claims in that class, but for that purpose counts only those who actually
vote to accept or to reject the plan and are not insiders. Thus, a class of claims will have voted to
accept the plan only if two-thirds in amount and a majority in number actually voting cast their
ballots in favor of acceptance. Section 1126(d) of the Bankruptcy Code, except as otherwise
provided in section 1126(e) of the Bankruptcy Code, defines acceptance of a plan by a class of
impaired equity interests as acceptance by holders of at least two-thirds in amount of equity
interests in that class actually voting to accept or to reject the plan.

         Here, all Classes of Claims and Equity Interests are Unimpaired under the Plan, and, as a
result, the Holders of such Claims and Equity Interests are deemed to have accepted the Plan and
are not entitled to vote on the Plan.

       Pursuant to section 1129 of the Bankruptcy Code, the Holders of Claims in any voting
class must accept the Plan for the Plan to be confirmed without application of the “fair and
equitable test” to such Class, and without considering whether the Plan “discriminates unfairly”
with respect to such Class, as both standards are described herein. As stated above, all Classes of
Claims and Equity Interests are deemed to accept the Plan and are not entitled to vote on the
Plan.

DOCS_SF:98690.4 93856/002                       - 44 -
                Case 18-12808-KG       Doc 166      Filed 03/13/19     Page 51 of 59



         5.       Confirmation Without Acceptance by Impaired Classes

        Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan
even if less than all impaired classes entitled to vote on the plan have accepted it, provided that
the plan has been accepted by at least one impaired class of claims. Pursuant to section 1129(b)
of the Bankruptcy Code, notwithstanding an impaired Class’s rejection or deemed rejection of
the Plan, the Plan will be confirmed, at the Debtors’ request, in a procedure commonly known as
“cram down,” so long as the Plan does not “discriminate unfairly” and is “fair and equitable”
with respect to each Class of Claims or Equity Interests that is impaired under, and has not
accepted, the Plan.

         6.       No Unfair Discrimination

        This test applies to classes of claims or equity interests that are of equal priority and are
receiving different treatment under the Plan. The test does not require that the treatment be the
same or equivalent, but that such treatment be “fair.” In general, bankruptcy courts consider
whether a plan discriminates unfairly in its treatment of classes of claims of equal rank (e.g.,
classes of the same legal character). Bankruptcy courts will take into account a number of
factors in determining whether a plan discriminates unfairly and, accordingly, a plan could treat
two classes of unsecured creditors differently without unfairly discriminating against either class.

         7.       Fair and Equitable Test

       This test applies to classes of different priority and status (e.g., secured versus unsecured)
and includes the general requirement that no class of claims receive more than 100% of the
amount of the allowed claims in such class. As to the dissenting class, the test sets different
standards depending on the type of claims or equity interests in such class:

        The condition that a plan be “fair and equitable” to a non-accepting Class of Secured
Claims includes the requirements that: (a) the Holders of such Secured Claims retain the liens
securing such Claims to the extent of the Allowed amount of the Claims, whether the property
subject to the liens is retained by the debtors or transferred to another entity under the Plan; and
(b) each Holder of a Secured Claim in the Class receives deferred Cash payments totaling at least
the Allowed amount of such Claim with a present value, as of the Effective Date of the Plan, at
least equivalent to the value of the secured claimant’s interest in the debtor’s property subject to
the liens.

        The condition that a plan be “fair and equitable” with respect to a non-accepting Class of
unsecured Claims includes the requirement that either: (a) the plan provides that each Holder of a
Claim of such Class receive or retain on account of such Claim property of a value, as of the
Effective Date of the plan, equal to the allowed amount of such Claim; or (b) the Holder of any
Claim or Equity Interest that is junior to the Claims of such Class will not receive or retain under
the plan on account of such junior Claim or Equity Interest any property.

        The condition that a plan be “fair and equitable” to a non accepting Class of Equity
Interests includes the requirements that either: (a) the plan provides that each Holder of an
Equity Interest in that Class receives or retains under the plan, on account of that Equity Interest,
property of a value, as of the Effective Date of the plan, equal to the greater of (i) the allowed
amount of any fixed liquidation preference to which such Holder is entitled, (ii) any fixed
redemption price to which such Holder is entitled, or (iii) the value of such interest; or (b) if the
Class does not receive such an amount as required under (a), no Class of Equity Interests junior
to the non-accepting Class may receive a distribution under the plan.


DOCS_SF:98690.4 93856/002                       - 45 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19     Page 52 of 59



        To the extent that any class of Claims or Class of Equity Interests is determined to be
Impaired or is deemed to have rejected the Plan, the Debtors reserve the right to seek (a)
confirmation of the Plan under section 1129(b) of the Bankruptcy Code and/or (b) modify the
Plan in accordance with Article XIII.C of the Plan.

        The Debtors believe that the Plan and the treatment of all Classes of Claims and Equity
Interests under the Plan satisfy the foregoing requirements for non-consensual confirmation of
the Plan.

S.       CONSUMMATION OF THE PLAN

       The Plan will be consummated on the Effective Date. For a more detailed discussion of
the conditions precedent to the consummation of the Plan and the impact of failure to meet such
conditions, see Article IX of the Plan.

                                         ARTICLE IV.
                                        RISK FACTORS


   ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD READ AND
 CONSIDER CAREFULLY THE RISK FACTORS SET FORTH HEREIN, AS WELL AS
 ALL OTHER INFORMATION SET FORTH OR OTHERWISE REFERENCED IN THIS
 DISCLOSURE STATEMENT. THESE FACTORS SHOULD NOT BE REGARDED AS
    CONSTITUTING THE ONLY RISKS PRESENT IN CONNECTION WITH THE
      DEBTORS’ BUSINESS OR THE PLAN AND ITS IMPLEMENTATION.


A.       CERTAIN BANKRUPTCY LAW AND FUNDING CONSIDERATIONS

         1.       Parties in Interest May Object to the Debtors’ Classification of Claims and
                  Equity Interests, or Designation as Unimpaired.

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
interest in a particular class only if such claim or equity interest is substantially similar to the
other claims or equity interests in such class. The Debtors believe that the classification of
Claims and Equity Interests under the Plan complies with the requirements set forth in the
Bankruptcy Code because the Debtors created Classes of Claims and Equity Interests, each
encompassing Claims or Equity Interests, as applicable, that are substantially similar to the other
Claims and Equity Interests in each such Class. Nevertheless, there can be no assurance that the
Holders of Claims or Equity Interests or the Bankruptcy Court will reach the same conclusion.

       There is also a risk that the Holders of Claims or Equity Interests could object to the
Debtors’ designation of Claims or Equity Interests as Unimpaired, and the Bankruptcy Court
could reach the same conclusion.

         2.       The Debtors May Not Be Able to Secure Confirmation of the Plan.

       Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
chapter 11 plan and requires, among other things, findings by the bankruptcy court that: (a) such
plan “does not unfairly discriminate” and is “fair and equitable” with respect to any non-
accepting classes; (b) confirmation of such plan is not likely to be followed by a liquidation or a
need for further financial reorganization unless such liquidation or reorganization is
contemplated by the plan; and (c) the value of distributions to Holders of Claims within a

DOCS_SF:98690.4 93856/002                      - 46 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19     Page 53 of 59



particular class under such plan will not be less than the value of distributions such holders
would receive if the debtor was liquidated under chapter 7 of the Bankruptcy Code.

       There can be no assurance that the Bankruptcy Court will confirm the Plan. The
Bankruptcy Court could decline to confirm the Plan if it found that any of the statutory
requirements for confirmation had not been met.

        The Debtors reserve the right to modify the terms and conditions of the Plan as necessary
for confirmation. Section 1127 of the Bankruptcy permits the Debtors to modify the Plan at any
time before confirmation, but not if such modified Plan fails to meet the requirements for
confirmation. The Debtors or the Reorganized Debtors may modify the Plan at any time after
confirmation of the Plan and before substantial consummation of the Plan if circumstances
warrant such modification and the Bankruptcy Court, after notice and a hearing, confirms the
Plan as modified, but not if such modified Plan fails to meet the requirements for confirmation.
The Debtors will comply with the disclosure requirements set forth in section 1125 of the
Bankruptcy Code with respect to any modified Plan.

         3.       The Conditions Precedent to the Effective Date of the Plan May Not Occur.

        As more fully set forth in Article IX of the Plan, the Effective Date of the Plan is subject
to a number of conditions precedent. If such conditions precedent are not waived or not met, the
Effective Date will not take place.

        Specifically, consummation of the Plan is conditioned upon, among other requirements,
the Bankruptcy Court determining that the Debtors are indebted and liable to the Holders of the
Prepetition Secured Lender Claims in an amount not to exceed: (i) the aggregate principal
amount of $367.9 million (all of which reflects funds advanced by the Prepetition Lender to
White Eagle), plus (ii) accrued (both before and after the Petition Date) and unpaid interest and
fees payable under the Prepetition Loan Agreement and related documentation as of the
Effective Date, including any distributions to which the Prepetition Lender is entitled on account
of the Participation Interest as of the Effective Date, based on actual recoveries from the
proceeds of White Eagle’s insurance policies realized as of such date. The Bankruptcy Court
may refuse to cap the Prepetition Secured Lender Claims in this fashion, which could
significantly delay consummation of the Plan or preclude the Debtors from consummating the
Plan as currently proposed.

         4.       Continued Risk Upon Consummation.

        Even if the Plan is consummated, the Debtors will continue to face a number of risks,
including certain risks that are beyond their control, such as changes in life expectancies,
challenges by insurers to pending claims, potential revaluing of the Debtors’ assets, and
increasing expenses. Some of these concerns and effects typically become more acute when a
case under the Bankruptcy Code continues for a protracted period without indication of how or
when the case may be completed. As a result of these risks and others, there is no guarantee that
a chapter 11 plan of reorganization reflecting the Plan will achieve the Debtors’ stated goals.

         In addition, at the outset of the Chapter 11 Cases, the Bankruptcy Code provides the
Debtors with the exclusive right to propose the Plan and prohibits creditors and others from
proposing a plan. The Debtors will have retained the exclusive right to propose the Plan upon
filing their petitions. If the Bankruptcy Court terminates that right, however, or the exclusivity
period expires, there could be a material adverse effect on the Debtors’ ability to achieve
confirmation of the Plan in order to achieve the Debtors’ stated goals.


DOCS_SF:98690.4 93856/002                      - 47 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19      Page 54 of 59



        Further, even if the Debtors’ debts are reduced and/or discharged through the Plan, the
Debtors may need to raise additional funds through public or private debt or equity financing or
other various means to fund the Debtors’ business after the completion of the proceedings related
to the Chapter 11 Cases. Adequate funds may not be available when needed or may not be
available on favorable terms

         5.       Risks of Not Obtaining the Funding Under the New Exit Facility.

       The Plan is predicated on, among other things, consummation of the New Exit Facility.
There can be no assurance that the Debtors will receive any or all of the funding contemplated
under the New Exit Facility, or that the New Exit Facility will be consummated.

         6.       The Effective Date May Not Occur.

      Although the Debtors believe that the Effective Date may occur quickly after the
Confirmation Date, there can be no assurance as to such timing or as to whether the Effective
Date will, in fact, occur.

         7.       The Chapter 11 Cases May Be Converted to Cases Under Chapter 7 of the
                  Bankruptcy Code

         If the Bankruptcy Court finds that it would be in the best interest of creditors and/or the
debtor in a chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a
case under chapter 7 of the Bankruptcy Code. In such event, a chapter 7 trustee would be
appointed or elected to liquidate the debtor’s assets for distribution in accordance with the
priorities established by the Bankruptcy Code. The Debtors believe that liquidation under
chapter 7 would result in significantly smaller distributions being made to creditors than those
provided for in the Plan because of (a) the likelihood that the assets would have to be sold or
otherwise disposed of in a disorderly fashion over a short period of time, rather than reorganizing
or selling the business and the life settlement portfolio at a later time in a controlled manner, (b)
additional administrative expenses involved in the appointment of a chapter 7 trustee, and (c)
additional expenses and Claims, some of which would be entitled to priority, that would be
generated during the liquidation, including Claims resulting from the rejection of Unexpired
Leases and other Executory Contracts in connection with cessation of operations.

       There is also a possibility that the Chapter 11 Cases could be dismissed as a two-party
dispute or a bad faith filing. The Debtors believe that this result is unlikely under present
circumstances and given the progress made in these cases to date.

         8.       Releases, Injunctions, and Exculpations Provisions May Not Be Approved

        Article X of the Plan provides for certain releases, injunctions, and exculpations that may
otherwise be asserted against the Debtors, Reorganized Debtors, or Released Parties, as
applicable. The releases, injunctions, and exculpations provided in the Plan may not be
approved. If the releases are not approved, certain Released Parties may withdraw their support
for the Plan. The releases provided to the Released Parties and the exculpation provided to the
Exculpated Parties are necessary to the success of the Debtors’ reorganization because the
Released Parties and Exculpated Parties have made significant contributions to the Debtors’
reorganization efforts.




DOCS_SF:98690.4 93856/002                      - 48 -
                Case 18-12808-KG      Doc 166      Filed 03/13/19     Page 55 of 59



B.       RISKS ASSOCIATED WITH FORWARD-LOOKING STATEMENTS

         1.       The Financial Information Contained Herein is Based on the Debtors’ Books
                  and Records and, Unless Otherwise Stated, No Audit was Performed.

       The financial information contained in this Disclosure Statement has not been
audited. In preparing this Disclosure Statement, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have used their reasonable business judgment to ensure the accuracy of the financial
information provided in this Disclosure Statement and, while the Debtors believe that such
financial information fairly reflects the financial condition of the Debtors, the Debtors are unable
to warrant or represent that the financial information contained herein and attached hereto is
without inaccuracies.

         2.       Financial Projections and Other Forward-Looking Statements Are Not
                  Assured, Are Subject to Inherent Uncertainty Due to the Numerous
                  Assumptions Upon Which They Are Based and, as a Result, Actual Results
                  May Vary.

        This Disclosure Statement (and the Plan Supplement to come) will contain various
projections concerning the financial results of the Reorganized Debtors’ operations, including the
Financial Projections, that are, by their nature, forward-looking, and which projections will be
necessarily based on certain assumptions and estimates. Should any or all of these assumptions
or estimates ultimately prove to be incorrect, the actual future experiences of the Reorganized
Debtors may turn out to be different from the financial projections.

        Specifically, the projected financial results will reflect numerous assumptions concerning
the anticipated future performance of the Reorganized Debtors, some of which may not
materialize, including, without limitation, assumptions concerning: (a) the timing of
confirmation and Consummation of the Plan in accordance with its terms; (b) the anticipated
future performance of the Reorganized Debtors, including, without limitation, receipts from the
Debtors’ life settlement portfolio; and (c) general business and economic conditions.

     DUE TO THE INHERENT UNCERTAINTIES ASSOCIATED WITH PROJECTING
FINANCIAL RESULTS GENERALLY, THE FINANCIAL PROJECTIONS SHOULD NOT
BE CONSIDERED ASSURANCES OR GUARANTEES OF THE AMOUNT OF FUNDS OR
THE AMOUNT OF CLAIMS THAT MAY BE ALLOWED IN THE VARIOUS CLASSES.
WHILE THE DEBTORS BELIEVE THAT THE FINANCIAL PROJECTIONS WILL BE
REASONABLE, THERE CAN BE NO ASSURANCE THAT THEY WILL BE REALIZED.

C.       DISCLOSURE STATEMENT DISCLAIMER

         1.       The Information Contained Herein is for Disclosure Purposes Only.

       The information contained in this Disclosure Statement is for purposes of disclosure in
connection with the Plan and may not be relied upon for any other purposes.

         2.       This Disclosure Statement was Not Approved by the Securities and Exchange
                  Commission.

       Neither the SEC nor any state regulatory authority has passed upon the accuracy or
adequacy of this Disclosure Statement, or the exhibits or the statements contained herein, and
any representation to the contrary is unlawful.

DOCS_SF:98690.4 93856/002                      - 49 -
                Case 18-12808-KG       Doc 166     Filed 03/13/19     Page 56 of 59



         3.       This Disclosure Statement Contains Forward-Looking Statements.

        This Disclosure Statement contains “forward-looking statements” within the meaning of
the Private Securities Litigation Reform Act of 1995. Such statements consist of any statement
other than a recitation of historical fact and can be identified by the use of forward looking
terminology such as “may,” “expect,” “anticipate,” “estimate” or “continue” or the negative
thereof or other variations thereon or comparable terminology. The reader is cautioned that all
forward-looking statements are necessarily speculative and there are certain risks and
uncertainties that could cause actual events or results to differ materially from those referred to
in such forward-looking statements.

         4.       No Legal or Tax Advice is Provided to You by This Disclosure Statement.

        This Disclosure Statement is not legal or tax advice to You. The contents of this
Disclosure Statement should not be construed as legal, business or tax advice, and are not
personal to any person or entity. Each Holder of a Claim or an Equity Interest should consult his
or her own legal counsel and accountant with regard to any legal, tax and other matters
concerning his or her Claim or Equity Interest. This Disclosure Statement may not be relied
upon for any purpose other than as a disclosure of certain information to determine how to vote
on the Plan or object to confirmation of the Plan.

         5.       No Admissions Are Made by This Disclosure Statement.

        The information and statements contained in this Disclosure Statement will neither (a)
constitute an admission of any fact or liability by any Entity (including, without limitation, the
Debtors) nor (b) be deemed evidence of the tax or other legal effects of the Plan on the Debtors,
the Reorganized Debtors, Holders of Allowed Claims or Equity Interests or any other parties in
interest.

         6.       No Reliance Should Be Placed on Any Failure to Identify Litigation Claims
                  or Projected Objections.

         No reliance should be placed on the fact that a particular litigation claim or projected
objection to a particular Claim or Equity Interest is, or is not, identified in this Disclosure
Statement. The Debtors or the Reorganized Debtors may seek to investigate, file and prosecute
litigation rights and claims against any third parties and may object to Claims after the
Confirmation Date or Effective Date of the Plan irrespective of whether the Disclosure Statement
identifies such litigation claims or objections to Claims or Equity Interests.

         7.       Nothing Herein Constitutes a Waiver of Any Right to Object to Claims or
                  Equity Interests or Recover Transfers and Assets.

        The Debtors or the Reorganized Debtors (or any party in interest, as the case may be)
reserve any and all rights to object to that Holder’s Allowed Claim regardless of whether any
Claims or Causes of Action of the Debtors or their Estates are specifically or generally identified
herein.

         8.       The Information Used Herein was Provided by the Debtors and was Relied
                  Upon by the Debtors’ Advisors.

       Counsel to and other advisors retained by the Debtors have relied upon information
provided by the Debtors in connection with the preparation of this Disclosure Statement.
Although counsel to and other advisors retained by the Debtors have performed certain limited

DOCS_SF:98690.4 93856/002                      - 50 -
                Case 18-12808-KG      Doc 166      Filed 03/13/19     Page 57 of 59



due diligence in connection with the preparation of this Disclosure Statement, they have not
verified independently the information contained herein.

         9.       The Potential Exists for Inaccuracies and the Debtors Have No Duty to
                  Update.

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has not been a change in the information set forth herein since
that date. While the Debtors have used their reasonable business judgment to ensure the
accuracy of all of the information provided in this Disclosure Statement and in the Plan, the
Debtors nonetheless cannot, and do not, confirm the current accuracy of all statements appearing
in this Disclosure Statement. Further, although the Debtors may subsequently update the
information in this Disclosure Statement, the Debtors have no affirmative duty to do so unless
ordered to do so by the Bankruptcy Court.

         10.      No Representations Made Outside the Disclosure Statement Are Authorized.

        No representations concerning or relating to the Debtors, the Chapter 11 Cases or the
Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in
this Disclosure Statement. You should promptly report unauthorized representations or
inducements to the counsel to the Debtors and the United States Trustee.

                            ARTICLE V.
     ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

A.       LIQUIDATION UNDER CHAPTER 7 OF THE BANKRUPTCY CODE

        If no chapter 11 plan can be confirmed, some or all of the Chapter 11 Cases may be
converted to cases under chapter 7 of the Bankruptcy Code in which case, a trustee would be
elected or appointed to liquidate the Debtors’ assets. The Debtors believe that liquidation under
chapter 7 would result in (i) smaller distributions being made to creditors than those provided for
in the Plan because of the additional administrative expenses involved in the appointment of a
trustee and attorneys and other professionals to assist such trustee, (ii) additional expenses and
claims, some of which would be entitled to priority, which would be generated during the
liquidation and from the rejection of unexpired leases and executory contracts in connection with
the cessation of the Debtors’ operations, and (iii) the failure to realize greater value from all of
the Debtors’ assets, including their life settlement portfolio.

B.       FILING OF AN ALTERNATIVE PLAN OF REORGANIZATION

         If the Plan is not confirmed, the Debtors or any other party in interest could attempt to
formulate a different plan of reorganization. Such a plan might involve either a reorganization
and continuation of the Debtors’ business or an orderly liquidation of the Debtors’ assets. Prior
to the filing of the Plan, the Debtors explored various alternatives to the Plan.

        The Debtors believe that the Plan will enable the Debtors to emerge from chapter 11
successfully and expeditiously, preserves the Debtors’ business and allows stakeholders to
realize the highest recoveries under the circumstances.




DOCS_SF:98690.4 93856/002                      - 51 -
                Case 18-12808-KG      Doc 166      Filed 03/13/19     Page 58 of 59



                                ARTICLE VI.
              U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

        The Debtors’ position is that the Claims and Equity Interests addressed by the Plan are
Unimpaired and, hence, there should be no federal income tax consequences to the Holders
thereof as a result of the Consummation of the Plan.

        The Debtors have not requested, and will not request, a ruling from the Internal Revenue
Service (the “IRS”) or an opinion of counsel with respect to any of the tax aspects of the Plan.
Thus, no assurance can be given that the IRS would not assert, or that a court would not sustain,
a different position than the foregoing.

     ACCORDINGLY, EACH HOLDER OF A CLAIM OR EQUITY INTEREST IS
URGED TO CONSULT ITS OWN TAX ADVISOR FOR THE U.S. FEDERAL, STATE,
LOCAL, AND NON-U.S. INCOME, ESTATE AND OTHER TAX CONSEQUENCES
APPLICABLE UNDER THE PLAN.

                                       ARTICLE VII.
                                     RECOMMENDATION

        In the opinion of the Debtors, the Plan is preferable to the alternatives described in this
Disclosure Statement because it provides for the highest distribution to the Debtors’ creditors
and interest holders. In addition, any alternative other than confirmation of the Plan could result
in extensive delays and increased administrative expenses resulting in smaller distributions to
Holders of Allowed Claims and Equity Interests than that which is proposed under the Plan.
Accordingly, the Debtors recommend that all Holders of Claims and Equity Interests support
confirmation of the Plan.




DOCS_SF:98690.4 93856/002                      - 52 -
         Case 18-12808-KG          Doc 166   Filed 03/13/19   Page 59 of 59



 Dated: March 13, 2019

                                             WHITE EAGLE ASSET PORTFOLIO, LP.

                                             By: /s/ Miriam Martinez
                                                Name: Miriam Martinez
                                                Title: Chief Financial Officer


                                             LAMINGTON ROAD DESIGNATED
                                             ACTIVITY COMPANY

                                             By: /s/ David Thompson
                                                Name: David Thompson
                                                Title: Director


                                             WHITE EAGLE GENERAL PARTNER,
                                             LLC

                                             By: /s/ Miriam Martinez
                                                Name: Miriam Martinez
                                                Title: Chief Financial Officer


FILED BY:

PACHULSKI STANG ZIEHL & JONES LLP

 /s/ Colin R. Robinson
Richard M. Pachulski (CA Bar No. 62337)
Ira D. Kharasch (CA Bar No. 109084)
Maxim B. Litvak (CA Bar No. 215852)
Colin R. Robinson (DE Bar No. 5524)
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19899-8705 (Courier 19801)
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
E-mail:     rpachulski@pszjlaw.com
            ikharasch@pszjlaw.com
            mlitvak@pszjlaw.com
            crobinson@pszjlaw.com

Proposed Counsel for the Debtors
and Debtors-in-Possession
